Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of July 20, 2011

among

WMG ACQUISITION CORP.,

as Borrower

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC and

UBS SECURITIES LLC,

as Joint Bookrunners and Joint Lead Arrangers

UBS SECURITIES LLC,

as Syndication Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE     ARTICLE 1      DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01 .

  Defined Terms      2   

Section 1.02 .

  Other Interpretive Provisions      50   

Section 1.03 .

  Accounting Terms      51   

Section 1.04 .

  Rounding      52   

Section 1.05 .

  References to Agreements and Laws      52   

Section 1.06 .

  Times of Day      52      ARTICLE 2      THE CREDITS   

Section 2.01 .

  Commitments      52   

Section 2.02 .

  Loans      52   

Section 2.03 .

  Borrowing Procedure      55   

Section 2.04 .

  Evidence of Debt; Repayment of Loans      55   

Section 2.05 .

  Fees      56   

Section 2.06 .

  Interest on Loans      57   

Section 2.07 .

  Default Interest      57   

Section 2.08 .

  Alternate Rate of Interest      58   

Section 2.09 .

  Termination and Reduction of Commitments      58   

Section 2.10 .

  Conversion and Continuation of Borrowings      59   

Section 2.11 .

  [Reserved]      60   

Section 2.12 .

  Voluntary Prepayment      60   

Section 2.13 .

  Mandatory Prepayments      61   

Section 2.14 .

  Reserve Requirements; Change in Circumstances      61   

Section 2.15 .

  Change in Legality      63   

Section 2.16 .

  Breakage      64   

Section 2.17 .

  Pro Rata Treatment      64   

Section 2.18 .

  Sharing of Setoffs      64   

Section 2.19 .

  Payments      65   

Section 2.20 .

  Taxes      66   

Section 2.21 .

  Assignment of Commitments Under Certain Circumstances; Duty to Mitigate     
71   

Section 2.22 .

  [Reserved]      73   

Section 2.23 .

  Letters of Credit      73   

 

i



--------------------------------------------------------------------------------

  ARTICLE 3      [RESERVED]      ARTICLE 4      CONDITIONS PRECEDENT   

Section 4.01 .

  All Credit Events after the Closing Date      78   

Section 4.02 .

  Conditions to Effectiveness      79      ARTICLE 5      REPRESENTATIONS AND
WARRANTIES   

Section 5.01 .

  Existence, Qualification and Power; Compliance with Laws      83   

Section 5.02 .

  Authorization; No Contravention      84   

Section 5.03 .

  Governmental Authorization; Other Consents      84   

Section 5.04 .

  Binding Effect      84   

Section 5.05 .

  Financial Statements; No Material Adverse Effect      85   

Section 5.06 .

  Litigation      85   

Section 5.07 .

  No Default      86   

Section 5.08 .

  Ownership of Property; Liens      86   

Section 5.09 .

  Environmental Compliance      86   

Section 5.10 .

  Taxes      87   

Section 5.11 .

  ERISA Compliance      87   

Section 5.12 .

  Subsidiaries; Equity Interests      88   

Section 5.13 .

  Margin Regulations; Investment Company Act      88   

Section 5.14 .

  USA PATRIOT Act      89   

Section 5.15 .

  Sanctioned Persons      89   

Section 5.16 .

  Foreign Corrupt Practices Act      89   

Section 5.17 .

  Labor Matters      89   

Section 5.18 .

  Disclosure      90   

Section 5.19 .

  Intellectual Property; Licenses, Etc      90   

Section 5.20 .

  Solvency      91   

Section 5.21 .

  Senior Debt Status      91   

Section 5.22 .

  Valid Liens      91      ARTICLE 6      AFFIRMATIVE COVENANTS   

Section 6.01 .

  Financial Statements      91   

Section 6.02 .

  Certificates; Other Information      93   

Section 6.03 .

  Notices      95   

Section 6.04 .

  Payment of Obligations      95   

Section 6.05 .

  Preservation of Existence, Etc      95   

Section 6.06 .

  Maintenance of Properties      96   

 

ii



--------------------------------------------------------------------------------

Section 6.07 .

  Maintenance of Insurance      96    Section 6.08 .   Compliance with Laws     
96   

Section 6.09 .

  Books and Records      96   

Section 6.10 .

  Inspection Rights      96   

Section 6.11 .

  Use of Proceeds      97   

Section 6.12 .

  Covenant to Guarantee Obligations and Give Security      97   

Section 6.13 .

  Compliance with Environmental Laws      100   

Section 6.14 .

  Further Assurances      100   

Section 6.15 .

  [Reserved]      100   

Section 6.16 .

  Maintenance of Ratings      100   

Section 6.17 .

  Designation of Subsidiaries      100      ARTICLE 7      NEGATIVE COVENANTS   

Section 7.01 .

  Liens      101   

Section 7.02 .

  Investments      105   

Section 7.03 .

  Indebtedness      109   

Section 7.04 .

  Fundamental Changes      113   

Section 7.05 .

  Dispositions      114   

Section 7.06 .

  Restricted Payments      117   

Section 7.07 .

  Change in Nature of Business      120   

Section 7.08 .

  Transactions with Affiliates      121   

Section 7.09 .

  Burdensome Agreements      122   

Section 7.10 .

  [Reserved]      123   

Section 7.11 .

  Financial Covenant      123   

Section 7.12 .

  Prepayments, Etc. of Indebtedness      124   

Section 7.13 .

  Capital Expenditures      125      ARTICLE 8      EVENTS OF DEFAULT AND
REMEDIES   

Section 8.01 .

  Events of Default      126   

Section 8.02 .

  Remedies Upon Event of Default      128   

Section 8.03 .

  Application of Funds      129      ARTICLE 9      THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT      ARTICLE 10      MISCELLANEOUS   

Section 10.01 .

  Notices; Electronic Communications      133   

Section 10.02 .

  Survival of Agreement      137   

Section 10.03 .

  Binding Effect      137   

 

iii



--------------------------------------------------------------------------------

Section 10.04 .

  Successors and Assigns      137   

Section 10.05 .

  Expenses; Indemnity      143   

Section 10.06 .

  Right of Setoff      144    Section 10.07 .   Applicable Law      145   

Section 10.08 .

  Waivers; Amendment      145   

Section 10.09 .

  Interest Rate Limitation      146   

Section 10.10 .

  Entire Agreement      147   

Section 10.11 .

  WAIVER OF JURY TRIAL      147   

Section 10.12 .

  Severability      147   

Section 10.13 .

  Counterparts      148   

Section 10.14 .

  Headings      148   

Section 10.15 .

  Jurisdiction; Consent to Service of Process      148   

Section 10.16 .

  Confidentiality      149   

Section 10.17 .

  Lender Action      150   

Section 10.18 .

  USA PATRIOT Act Notice      150   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

I

  Guarantors

1.01

  Unrestricted Subsidiaries

2.01

  Commitments

5.09

  Environmental Matters

5.12

  Subsidiaries and Other Equity Investments

7.01(b)

  Existing Liens

7.02(f)

  Existing Investments

7.03(b)

  Existing Indebtedness

7.05(m)

  Dispositions

7.08

  Transactions with Affiliates

7.09

  Existing Restrictions EXHIBITS

Form of

 

A

  Assignment and Acceptance

B

  Borrowing Request

C

  Compliance Certificate

D

  Guaranty

E

  Security Agreement Amendment

F

  Opinion of Counsel to the Borrower

G

  Opinion of Special Delaware Counsel to the Borrower

H

  Solvency Certificate

I

  U.S. Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is dated as of July 20, 2011, among WMG
ACQUISITION CORP., a Delaware corporation (the “Borrower”), each LENDER from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”) and CREDIT SUISSE AG, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”).

Pursuant to the Merger Agreement, Airplanes Music LLC, a Delaware limited
liability company (“Holdings”), formed and controlled by Access Industries, Inc.
(the “Sponsor”) or its affiliates and certain other investors reasonably
acceptable to the Joint Lead Arrangers (together with the Sponsor and its
affiliates, the “Investors”), intends to acquire (the “Acquisition”) all of the
equity interests of Warner Music Group Corp., a Delaware corporation (the
“Company”), as follows: Airplanes Merger Sub, Inc., a Delaware corporation and
wholly-owned Subsidiary of Holdings (“Merger Sub”), will be merged with and into
the Company, with the Company surviving as a wholly-owned Subsidiary of
Holdings.

In connection with the Acquisition, (a) the Investors will contribute an
aggregate amount of at least $920,000,000 (subject to adjustments as set forth
in Section 4.02(h)) in cash to Holdings as common equity and/or preferred equity
having terms reasonably satisfactory to the Joint Lead Arrangers and
(b) Holdings will contribute the amount so received to Merger Sub as cash common
equity in exchange for the issuance to Holdings of all the common stock of
Merger Sub (collectively, the “Equity Contribution”).

Concurrently herewith, (i) the Borrower is issuing the Senior Unsecured Notes in
the initial aggregate principal amount of $765,000,000 pursuant to the Senior
Unsecured Notes Indenture, (ii) the Borrower is issuing New Senior Secured Notes
pursuant to the New Senior Secured Notes Indenture in the initial aggregate
principal amount of $150,000,000 and (iii) WMG Holdings is issuing the Holdco
Senior Unsecured Notes in the initial aggregate principal amount of $150,000,000
pursuant to the Holdco Senior Unsecured Notes Indenture.

In connection with the foregoing, the Borrower has requested the Lenders to
extend credit in the form of Loans at any time after the Closing Date and from
time to time prior to the Maturity Date, in an aggregate principal amount at any
time outstanding not in excess of $60,000,000. The Borrower has requested the
Issuing Bank to issue Letters of Credit, in an aggregate face amount at any time
outstanding not in excess of $30,000,000, to support payment obligations
incurred in the ordinary course of business by the Borrower and its
Subsidiaries. The proceeds of the Loans are to be used solely for general
corporate purposes of the Borrower and its Subsidiaries.

 

1



--------------------------------------------------------------------------------

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Access Investors” means, collectively: (i) Mr. Len Blavatnik; (ii) immediate
family members (including spouses and direct descendants) of the Person
described in clause (i); (iii) any trusts created for the benefit of the Persons
described in clause (i) or (ii) or any trust for the benefit of any such trust;
(iv) in the event of the incompetence or death of any Person described in
clauses (i) and (ii), such Person’s estate, executor, administrator, committee
or other personal representative or beneficiaries, in each case who at any
particular date shall beneficially own or have the right to acquire, directly or
indirectly, Equity Interests of the Borrower or any direct or indirect parent
company of the Borrower; (v) any of his or their Affiliates (each of the Persons
described in clauses (i) through (v), an “Access Party”); and (vi) any group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended, or any successor provision) of which any of
the Access Parties is a member; provided that in the case of clause (vi) and
without giving effect to the existence of such group or any other group, Access
Parties, collectively, have beneficial ownership, directly or indirectly, of a
majority of the total voting power of the Voting Stock of the Borrower or any
direct or indirect parent company of the Borrower held by such group.

“Acquisition” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Adjusted Consolidated Funded Indebtedness” means, on any day, the sum of
(a) with respect to Consolidated Funded Indebtedness consisting of revolving
borrowings, the average daily outstanding principal amount of such Consolidated
Funded Indebtedness for the four fiscal quarters most recently ended on or prior
to such day (or, if fewer than four full fiscal quarters have elapsed since the
Closing Date, for the period commencing on the Closing Date and ending on the
last day of the fiscal quarter most recently ended on or prior to such day),
plus (b) with respect to all other Consolidated Funded Indebtedness, the
outstanding principal amount thereof on such day.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the greater of
(a) 1.50% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.

“Administrative Agent” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. In no event shall any Lender or
the Administrative Agent be deemed to be an “Affiliate” of any Loan Party.

“Aggregate Credit Exposure” means the aggregate amount of all the Lenders’
Credit Exposures.

“Agreement” has the meaning assigned to such term in the introductory statement
hereof, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
determined on such day at approximately 11 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates). If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including

 

3



--------------------------------------------------------------------------------

the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

“Applicable Margin” means, for any day (a) with respect to any Eurodollar Loan,
4.00% per annum, and (b) with respect to any ABR Loan, 3.00% per annum.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or such other form as shall be approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2010
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year, including the notes thereto.

“Available CNI Amount” means, at any time,

(a) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from the beginning of the fiscal quarter during which the
Closing Date occurs to the end of the Borrower’s most recently ended fiscal
quarter for which internal financial statements are available at such time (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit), plus

(b) 100% of the aggregate net cash proceeds and the fair market value of
property and marketable securities received by the Borrower after the Closing
Date from the issue or sale of (x) Equity Interests of the Borrower (including
Retired Capital Stock but excluding (i) cash proceeds and marketable securities
received from the sale of Equity Interests to members of management, directors
or consultants of the Borrower, any Parent and any Subsidiaries after the
Closing

 

4



--------------------------------------------------------------------------------

Date to the extent such amounts have been applied to Restricted Payments made in
accordance with Section 7.06(g) and, to the extent actually contributed to the
Borrower, Equity Interests of any Parent, (ii) Designated Preferred Stock and
(iii) Disqualified Equity Interests) or (y) debt securities of the Borrower that
have been converted into or exchanged for such Equity Interests of the Borrower
(other than Refunding Capital Stock or Equity Interests or convertible debt
securities of the Borrower sold to a Restricted Subsidiary or the Borrower, as
the case may be, and other than Disqualified Equity Interests or Designated
Preferred Stock or debt securities that have been converted into or exchanged
for Disqualified Equity Interests or Designated Preferred Stock), plus

(c) 100% of the aggregate amount of cash and the fair market value of property
and marketable securities contributed to the capital of the Borrower after the
Closing Date (other than (i) by a Restricted Subsidiary, (ii) any Excluded
Contributions, (iii) any Disqualified Equity Interests, (iv) any Designated
Preferred Stock and (v) the Cash Contribution Amount), plus

(d) 100% of the aggregate amount received in cash after the Closing Date and the
fair market value of property and marketable securities received by means of
(A) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Borrower or its Restricted Subsidiaries or (B) the sale (other than to the
Borrower or a Restricted Subsidiary) of the Equity Interests of an Unrestricted
Subsidiary or a distribution from an Unrestricted Subsidiary (other than in each
case to the extent the Investment in such Unrestricted Subsidiary was made by a
Restricted Subsidiary pursuant to Section 7.02(q) and 7.06(j) or to the extent
such Investment constituted a Permitted Investment) or a dividend from an
Unrestricted Subsidiary, plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the Borrower or a Restricted Subsidiary or the transfer of
assets of an Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary,
the fair market value of the Investment in such Unrestricted Subsidiary (other
than an Unrestricted Subsidiary to the extent the Investment in such
Unrestricted Subsidiary was made by a Restricted Subsidiary or to the extent
such Investment constituted a Permitted Investment), minus

 

5



--------------------------------------------------------------------------------

(f)(i) any amounts thereof used to make Investments pursuant to Section 7.02(n)
after the Closing Date and on or prior to such time, plus (ii) any amounts
thereof used to make Restricted Payments pursuant to Section 7.06(j) after the
Closing Date and on or prior to such time, and plus (iii) any amounts thereof
used to make prepayments, redemptions, purchases, defeasances and other payments
pursuant to Section 7.12(a)(iii)(y) after the Closing Date and on or prior to
such time.

“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 10.01.

“Borrower Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit B, or such other form
as shall be approved by the Administrative Agent.

“Breakage Event” has the meaning assigned to such term in Section 2.16.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

“Cash Contribution Amount” means the aggregate amount of cash contributions
(other than Excluded Contributions) made to the capital of the Borrower or any
Guarantor after the Closing Date.

“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower Parties on a consolidated basis
for such period, as determined in accordance with GAAP; provided that Capital
Expenditures shall not include any such expenditures which constitute (a) a
Permitted Acquisition, (b) expenditures of proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such expenditures
are made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire, maintain, develop,
construct,

 

6



--------------------------------------------------------------------------------

improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Restricted Subsidiaries within 12 months of receipt of such
proceeds, (c) interest capitalized during such period, (d) expenditures that are
accounted for as capital expenditures of such person and that actually are paid
for by a third party (excluding the Borrower or any Restricted Subsidiary
thereof) and for which neither the Borrower nor any Restricted Subsidiary
thereof has provided or is required to provide or incur, directly or indirectly,
any consideration or obligation to such third party or any other person (whether
before, during or after such period), (e) the book value of any asset owned by
such person prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (i) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period that such
expenditure actually is made and (ii) such book value shall have been included
in Capital Expenditures when such asset was originally acquired, (f) the
purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, or (g) the purchase price of equipment that is purchased
substantially contemporaneously with the trade in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens:

(a) securities issued or directly and fully and unconditionally guaranteed or
insured by the government or any agency or instrumentality of the United States
or any member nation of the European Union having maturities of not more than 12
months from the date of acquisition;

(b) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, bankers’

 

7



--------------------------------------------------------------------------------

acceptances with maturities not exceeding 12 months and overnight bank deposits,
in each case, with any Lender or with any commercial bank having capital and
surplus in excess of $500,000,000;

(c) repurchase obligations for underlying securities of the types described in
clauses (a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (b) above;

(d) commercial paper maturing within 12 months after the date of acquisition and
having a rating of at least P-1 from Moody’s or A-1 from S&P;

(e) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency mutually agreed to
by the Borrower and the Administrative Agent) and in each case maturing within
12 months after the date of creation thereof;

(f) investment funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition; and

(g) readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 12 months or
less from the date of acquisition.

“Cash Management Obligations” means obligations owed by the Borrower or any of
its Restricted Subsidiaries to any Lender, or any financial institution that was
a Lender at the time of entering into the underlying bank products agreement, or
any Affiliate of a Lender in respect of any overdraft and related liabilities
from treasury, depository and cash management services or any automated clearing
house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

8



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
a “Change in Law” regardless of the date enacted, adopted, issued or
implemented, and any legislation relating to the U.K. Bank Levy and any
published practice or other official guidance related thereto shall not
constitute a Change in Law.

“Change of Control” means the occurrence of any of the following:

(a) the sale, lease, transfer or other conveyance, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder;

(b) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), proxy, vote, written notice or otherwise) the acquisition
by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than the
Permitted Holders, in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of 50% or more of the total voting
power of the Voting Stock of the Borrower; provided that (x) so long as the
Borrower is a Subsidiary of any Parent, no Person or group shall be deemed to be
or become a “beneficial owner” of 50% or more of the total voting power of the
Voting Stock of the Borrower unless such Person or group shall be or become a
“beneficial owner” of 50% or more of the total voting power of the Voting Stock
of such Parent and (y) any Voting Stock of which any Permitted Holder is the
“beneficial owner” shall not in any case be included in any Voting Stock of
which any such Person is the “beneficial owner”;

 

9



--------------------------------------------------------------------------------

(c) the first day on which the Board of Directors of the Borrower shall cease to
consist of a majority of directors who (i) were members of the Board of
Directors of the Borrower on the Closing Date or (ii) were either (x) nominated
for election by the Board of Directors of the Borrower, a majority of whom were
directors on the Closing Date or whose election or nomination for election was
previously approved by a majority of such directors, or (y) designated or
appointed by a Permitted Holder;

(d) any “Change of Control” (or any comparable term) in any document pertaining
to any Specified Debt with an aggregate outstanding principal amount in excess
of the Threshold Amount; or

(e) at any time prior to a Qualifying IPO of the Borrower, the Borrower ceasing
to be a directly or indirectly Wholly Owned Subsidiary of WMG Holdings.

For the purpose of this definition, with respect to any sale, lease, transfer
conveyance or other disposition of properties or of assets in connection with
any acquisition (including any acquisition by means of a merger or consolidation
with or into the Borrower or any Restricted Subsidiary), the determination of
whether such sale, lease, transfer, conveyance or disposition constitutes a sale
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole shall be made on a pro forma basis giving effect
to such acquisition.

“Charges” has the meaning specified in Section 10.09.

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” has the meaning specified in the Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
and the Lenders pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

10



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder (and to acquire participations in Letters of Credit as
provided for herein) as set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.

“Commitment Fee” has the meaning assigned to such term in Section 2.05(a).

“Communications” has the meaning specified in Section 10.01.

“Company” has the meaning assigned to such term in the introductory statement to
this Agreement.

“Company Material Adverse Effect” means any fact, circumstance, change, event,
development, occurrence or effect that (i) has, or would reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
condition (financial or otherwise), business, properties, assets or results of
operations of the Company and its Subsidiaries taken as a whole or (ii) would
reasonably be expected to prevent or materially impair or delay the consummation
of the transactions contemplated hereby; provided, that, with respect to clauses
(i) and (ii) above, the term “Company Material Adverse Effect” shall not include
any such effect relating to or arising from (i) any foreign or domestic
economic, financial, social or political conditions (including changes therein),
(ii) changes in any financial, debt, credit, capital or banking markets or
conditions (including any disruption thereof), (iii) changes in interest,
currency or exchange rates or the price of any commodity, security or market
index, (iv) changes or proposed changes in Law, GAAP or other accounting
principles or requirements, or standards, interpretations or enforcement
thereof, (v) changes in the Company’s and its Subsidiaries’ industries in
general or seasonal fluctuations in the business of the Company or any of its
Subsidiaries, (vi) any change in the market price or trading volume of any
securities or indebtedness of the Company or any of its Subsidiaries, any
decrease of the ratings or the ratings outlook for the Company or any of its
Subsidiaries by any applicable rating agency, or the change in, or failure of
the Company to meet, or the publication of any report regarding, any internal or
public projections, forecasts, budgets or estimates of or relating to the
Company or any of its Subsidiaries for any period, including with respect to
revenue, earnings, cash flow or cash position (it being understood that the
underlying causes of any such change, decrease, decline or failure may, if they
are not otherwise excluded from the definition of Company Material Adverse
Effect,

 

11



--------------------------------------------------------------------------------

be taken into account in determining whether a Company Material Adverse Effect
has occurred), (vii) the occurrence, escalation, outbreak or worsening of any
hostilities, war, police action, acts of terrorism or military conflicts,
whether or not pursuant to the declaration of an emergency or war, (viii) the
existence, occurrence or continuation of any force majeure events, including any
earthquakes, floods, hurricanes, tropical storms, fires or other natural
disasters or any national, international or regional calamity, (ix) other than
for purposes of the representations and warranties made in Section 3.6 and
Section 3.7 of the Merger Agreement, and, to the extent related to such
representations and warranties, the condition specified in Section 6.2(a) of the
Merger Agreement, the execution, announcement or performance or existence of the
Merger Agreement, the taking or not taking of any action to the extent required
by the Merger Agreement or the pendency or contemplated consummation of the
transactions contemplated by the Merger Agreement, including any actual or
potential loss or impairment after the date hereof of any employee due to any of
the foregoing in this clause (ix), (x) the identity of Holdings, Merger Sub or
their respective Affiliates, or (xi) any actions taken to the extent expressly
required by the Merger Agreement or taken at the written request of Holdings or
Merger Sub with the prior written consent of the Joint Lead Arrangers; provided
further that changes, events, occurrences or effects set forth in clauses (i),
(ii), (iii), (iv), (v), (vii), (viii) or (ix) above may be taken into account in
determining whether there has been or is a “Company Material Adverse Effect” to
the extent such changes, events, occurrences or effects have a disproportionate
adverse effect on the Company and its Subsidiaries, taken as a whole, in
relation to others in the principal industries of the Company and its
Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and other
non-cash charges (excluding any non-cash item that represents an accrual or
reserve for a cash expenditure for a future period) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, the Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period:

(x) increased (without duplication) by the following, in each case to the extent
deducted (and not added back) in calculating Consolidated Net Income for such
period:

 

12



--------------------------------------------------------------------------------

(1) provision for taxes based on income, profits or capital, plus franchise or
similar taxes of such Person;

(2) Consolidated Interest Expense of such Person, plus amounts excluded from the
calculation of Consolidated Interest Expense as set forth in subclause (y) of
clause (a) in the definition thereof;

(3) Consolidated Depreciation and Amortization Expense of such Person for such
period;

(4) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees);

(5) without duplication, any other non-cash charges (including any impairment
charges and the impact of purchase accounting, including, but not limited to,
the amortization of inventory step-up) (provided that, in the case of any such
charge that represents an accrual or reserve for a cash expenditure for a future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA);

(6) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary;

(7) any net loss resulting from Swap Contracts;

(8) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor and its Affiliates pursuant to the Sponsor
Management Agreement (or any accruals relating to such fees and related
expenses), and any Restricted Payment made to any direct or indirect parent
company of such Person intended to enable any such parent company to pay or
cause to be paid such amount, during such period;

(9) Securitization Fees;

(10) without duplication, pension curtailment expenses, transaction costs and
executive contract expenses incurred by affiliated entities of the Borrower
(other than the Borrower and its Subsidiaries) on behalf of the Borrower or any
of its Subsidiaries and reflected in the combined financial statements of the
Borrower as capital contributions;

 

13



--------------------------------------------------------------------------------

(11) business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement);

(12) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are excluded from
the Available CNI Amount; and

(13) with respect to any Event of Default under the covenant set forth in
Section 7.11, the Net Cash Proceeds of any Permitted Equity Issuance to one or
more holders of Equity Interests of any Parent solely to the extent that such
Net Cash Proceeds (A) are actually received by the Borrower (including through
capital contribution of such Net Cash Proceeds to the Borrower) no later than
fifteen (15) Business Days after the delivery of a Notice of Intent to Cure,
(B) are Not Otherwise Applied and (C) do not exceed the aggregate amount
necessary to cure such Event of Default under Section 7.11 for any applicable
period; provided that in each period of four fiscal quarters, there shall be at
least two (2) fiscal quarters in which no such cure is made; it being understood
that this clause (13) may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 7.11,

(y) increased by the amount of net cost savings and synergies projected by the
Borrower in good faith to result from actions taken or expected to be taken no
later than twelve (12) months after the end of such period (calculated on a pro
forma basis as though such cost savings and synergies had been realized on the
first day of the period for which Consolidated EBITDA is being determined), net
of the amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings and synergies are reasonably identifiable
and factually supportable, (B) for any period that ends prior to the Closing
Date or includes one or more of the first three fiscal quarters of such Person
ended after the Closing Date (the latest such period, the “Initial Period”), the
aggregate amount of such cost savings and synergies added pursuant to this
clause (y) shall not exceed $65.0 million plus any applicable Historical
Adjustments (as defined in the Senior Unsecured Notes Indenture), and (C) for
any other period ended after the end of the Initial Period, the aggregate amount
of such cost savings and synergies added pursuant to this clause (y) shall be
certified by management of the Borrower and shall not exceed the greater of
(1) $40.0 million and (2) 10.0% of Consolidated EBITDA for such period
(calculated prior to giving effect to any adjustment pursuant to this clause
(y)); and

 

14



--------------------------------------------------------------------------------

(z) decreased (without duplication) by the following, in each case to the extent
included in calculating Consolidated Net Income for such period:

(1) non-cash gains increasing Consolidated Net Income of such Person for such
period (excluding any non-cash gains which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges or asset valuation adjustments
made in any prior period), and

(2) any net gain resulting from Swap Contracts.

provided that, notwithstanding any other provision to the contrary contained in
this Agreement, for purposes of any calculation made under the financial
covenant set forth in Section 7.11, to the extent the receipt of any Net Cash
Proceeds of any Permitted Equity Issuance to one or more holders of Equity
Interests of any Parent are an effective addition to Consolidated EBITDA as
contemplated by, and in accordance with, the provisions of clause (x)(13) above
and, as a result thereof, the Borrower shall be deemed to be in compliance with
Section 7.11 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach, default or Event of Default hereunder that had occurred shall
be deemed cured for the purposes of this Agreement, such cure shall be deemed to
be effective as of the last day of such applicable period.

“Consolidated Funded Indebtedness” means, with respect to any Person and its
Restricted Subsidiaries, the aggregate principal amount of Indebtedness
outstanding on such date, determined on a consolidated basis, without
duplication and in accordance with GAAP, of the following types:

(a) all obligations of such Person for borrowed money,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than accrued
expenses and trade debt incurred in the ordinary course of business) which would
appear as liabilities on a balance sheet of such Person and to the extent
constituting contingent obligations,

(d) all Guarantees of such Person with respect to Consolidated Funded
Indebtedness of another Person,

 

15



--------------------------------------------------------------------------------

(e) the implied principal component of all obligations of such Person under
Capital Lease Obligations,

(f) all drafts drawn (to the extent unreimbursed) under standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person (provided that any such unreimbursed amount shall not be counted as
Consolidated Funded Indebtedness until one (1) Business Day after such amount is
drawn), and

(g) the Consolidated Funded Indebtedness of any partnership or unincorporated
Joint Venture in which such Person is a general partner or a joint venturer to
the extent such Consolidated Funded Indebtedness is recourse to such Person.

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include
(v) obligations under any Securitization Financing, (w) obligations under Swap
Contracts, (x) any earn-out obligation until such obligation becomes a liability
on the balance sheet of the applicable Person in accordance with GAAP, (y) any
prepaid or deferred compensation arrangements or (z) any non compete or
consulting obligations incurred in connection with Permitted Acquisitions and
(ii) the amount of Consolidated Funded Indebtedness for which recourse is
limited either to a specified amount or to an identified asset of such Person
shall be deemed to be equal to such specified amount or no greater than the fair
market value of such identified asset, as the case may be.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of: (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
for such period (including (x) amortization of original issue discount, non-cash
interest payments (other than imputed interest as a result of purchase
accounting and any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Swap Contracts or other derivative instruments
pursuant to GAAP), the interest component of Capital Lease Obligations, and net
payments (if any) pursuant to interest rate Swap Contracts, but excluding
(y) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, expensing of any bridge, commitment or other financing fees,
penalties and interest relating to taxes, any Special Interest (as defined in
the Senior Unsecured Notes Indenture) and any “special interest” or “additional
interest” with respect to other securities, and any accretion of accrued
interest on discounted liabilities) and (b) consolidated capitalized interest of
such Person and its Restricted Subsidiaries for such period, whether paid or
accrued, less (c) interest income of such Person for such period; provided,
however, that Securitization Fees shall not be deemed to constitute Consolidated
Interest Expense.

 

16



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period with respect to any Person and
its Restricted Subsidiaries, the aggregate of the Net Income of such Person and
its Restricted Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided, however, that

(1) any net after-tax extraordinary, unusual or nonrecurring gains, losses or
charges (including, without limitation, severance, relocation, transition and
other restructuring costs, and any fees, expenses or charges associated with the
Transactions, any Notes Exchange and any acquisition, merger or consolidation
after the Closing Date) shall be excluded;

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principle(s) during such period;

(3) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded;

(4) any net after-tax gains or losses attributable to asset dispositions other
than in the ordinary course of business shall be excluded;

(5) the Net Income for such period of any Person that is not the referent Person
or a Subsidiary thereof, or that is an Unrestricted Subsidiary of the referent
Person, or that is accounted for by the equity method of accounting, shall be
excluded; provided that, to the extent not already included, Consolidated Net
Income of the referent Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

(6) solely for the purpose of determining the Available CNI Amount, the Net
Income for such period of any Restricted Subsidiary (other than a Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not
permitted at the date of determination without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that Consolidated Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) to such Person or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein;

 

17



--------------------------------------------------------------------------------

(7) solely for purposes of determining the Available CNI Amount, the amount
equal to any reduction in current taxes recognized during the applicable period
by the Borrower and its Restricted Subsidiaries as a direct result of deductions
arising from (A) the amortization allowed under Section 167 or 197 of the Code
for the goodwill and other intangibles arising from the Transactions and
(B) employee termination and related restructuring reserves established pursuant
to purchase accounting for the two-year period commencing with the Closing Date,
in each case, will be included in the calculation of “Consolidated Net Income”
so long as such addition will not result in double-counting;

(8) any non-cash impairment charges resulting from the application of ASC 350
and ASC 360 (formerly Financial Accounting Standards Board Statement Nos. 142
and 144, respectively) and the amortization of intangibles arising from the
application of ASC 805 (formerly Financial Accounting Standards Board Statement
No. 141), shall be excluded;

(9) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs shall be
excluded;

(10) any net after-tax gains or losses attributable to the early extinguishment
of Indebtedness, Swap Contracts or other derivative instruments shall be
excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, incurrence or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument and including, in each case, any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful, shall be
excluded;

(12) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions or any Notes Exchange (or within twelve months after the closing of
any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded;

(13) to the extent covered by insurance and actually reimbursed, or, so long as
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (a) not denied

 

18



--------------------------------------------------------------------------------

by the applicable carrier in writing within 180 days and (b) in fact reimbursed
within 365 days of the date of the insurable event (with a deduction for any
amount so added back to the extent not so reimbursed within such 365-day
period), expenses with respect to liability or casualty events or business
interruption shall be excluded;

(14) any non-cash gain or loss resulting from mark-to-market accounting relating
to Swap Contracts or other derivative instruments shall be excluded; and

(15) any unrealized currency translation gains or losses including those related
to currency remeasurements of Indebtedness (including any loss or gain resulting
from Swap Contracts for currency exchange risk) shall be excluded.

Notwithstanding the foregoing, for the purpose of the Available CNI Amount only,
there shall be excluded from Consolidated Net Income any income from any sale or
other disposition of Restricted Investments made by the Borrower and the
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments by the Borrower and the Restricted Subsidiaries, any repayments of
loans and advances which constitute Restricted Investments by the Borrower and
any Restricted Subsidiary, any sale of the stock of an Unrestricted Subsidiary
or any distribution or dividend from an Unrestricted Subsidiary, in each case
only to the extent such amounts increase the Available CNI Amount.

In addition, for purposes of the Available CNI Amount only, the fiscal quarter
in which the Closing Date occurs shall be deemed to be that quarterly period
without regard to any “break” in accounting period as of the Closing Date (if
any) resulting from the Transactions (including from any application of purchase
accounting to the Transactions).

“Consolidated Tangible Assets” means, with respect to any Person, the
consolidated total assets of such Person and its Restricted Subsidiaries
determined in accordance with GAAP, less all goodwill, trade names, trademarks,
patents, organization expense, and other similar intangibles properly classified
as intangibles in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Event” has the meaning assigned to such term in Section 4.01.

 

19



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the aggregate
principal amount at such time of all outstanding Loans of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Exposure.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, in the case of Loan Parties incorporated or organized in
England or Wales, administration, administrative receivership, voluntary
arrangement and schemes of arrangement).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means any Lender that has (a) defaulted in its obligation to
make a Loan or to fund its participation in a Letter of Credit required to be
funded by it hereunder, (b) notified the Administrative Agent or a Loan Party in
writing that it does not intend to satisfy any such obligation, or (c) become
insolvent or the assets or management of which has been taken over by any
Governmental Authority.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any Parent
(other than Disqualified Equity Interests), that is issued for cash (other than
to the Borrower or any of its Subsidiaries or an employee stock ownership plan
or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation of the Available CNI Amount.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interests to another Person.

 

20



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date; provided, however, that if such Equity Interest is
issued to any plan for the benefit of employees of the Borrower, any of its
Subsidiaries or any Parent or by any such plan to such employees, such Equity
Interest shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower, any of its Subsidiaries or
any Parent in order to satisfy applicable statutory or regulatory obligations;
provided, further, that any Equity Interest held by any future, current or
former employee, director, officer, manager or consultant of the Borrower, any
of its Subsidiaries or any Parent, or their respective estates, spouses and
former spouses, in each case pursuant to any stock subscription or shareholders’
agreement, management equity plan or stock option plan or any other management
or employee benefit plan or agreement, shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
any of its Subsidiaries.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund of a Lender, and (d) any other Person (other than a natural
person) approved by the Administrative Agent, the Issuing Bank, and, unless an
Event of Default has occurred and is continuing under Section 8.01(a) or
8.01(f), the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include WMG Holdings, the Borrower or any of their respective Affiliates.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (statutory, common or otherwise), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

21



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation

 

22



--------------------------------------------------------------------------------

of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the appointment of a trustee to administer any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” has the meaning specified in the definition of “Change of
Control”.

“Excluded Consideration” means consideration consisting of (a) any Equity
Interests (other than Disqualified Equity Interests) of the Borrower issued to
the seller of the Equity Interests, property or assets acquired in such
Permitted Acquisition and (b) consideration in an amount equal to the sum of
(i) the Net Cash Proceeds of (w) any Permitted Equity Issuance consummated
subsequent to the Closing Date and received by the Borrower by means of capital
contribution or otherwise, (x) any Disposition by the Borrower or any of its
Restricted Subsidiaries of the type described in Section 7.05(a), (h), (i) and
(k), (y) any Casualty Event that occurs subsequent to the Closing Date and
(z) the incurrence or issuance of any Permitted Subordinated Indebtedness
permitted by Section 7.03(a)(ii).

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds, in each case received by the Borrower and its Restricted
Subsidiaries from (i) contributions to its common equity capital and (ii) the
sale (other than to a Subsidiary or to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement of the
Borrower or any Subsidiary) of Equity Interests (other than Disqualified Equity
Interests and Designated Preferred Stock), in each case designated as Excluded
Contributions pursuant to an Officer’s Certificate on the date such capital
contributions are made or the date such Equity Interests are sold, as the case
may be, which are excluded from the calculation of the Available CNI Amount.

“Excluded Subsidiary” has the meaning specified in Section 6.12(a).

 

23



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
backup withholding Taxes, franchise Taxes, and branch profits Taxes, in each
case, imposed by the jurisdiction (or any political subdivision thereof) under
the laws of which such Recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) Taxes imposed as the result of any present or former connection
between such Recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, received payments under, received or perfected a security
interest under, or enforced any Loan Document), (c) withholding Taxes imposed on
amounts payable to or for the account of such Recipient pursuant to a law in
effect on the date on which (i) such Recipient becomes a party to this Agreement
(or if such Recipient is an intermediary, partnership or other flow-through
entity for U.S. tax purposes, the later of the date on which such Recipient
becomes a party to this Agreement and the date on which the relevant beneficiary
or member of such Recipient becomes such a beneficiary or member) or (ii) in the
case of any Lender, such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.20, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 2.20(g) and (e) any U.S. federal Taxes imposed under FATCA.

“Existing Mortgages” means, individually and collectively, that certain (i) Deed
of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(California), by and from Warner Bros. Records Inc., a Delaware corporation, to
MTC Financial Inc. (dba Trustee Corps), a California corporation, as trustee,
for the benefit of Wells Fargo Bank, National Association, as collateral agent,
dated as of May 28, 2009 and recorded on June 2, 2009 in the Recorder’s Office
of Los Angeles County, California as Instrument No. 20090815735, (ii) Deed of
Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Tennessee), by and from Warner Bros. Records Inc., a Delaware corporation, to
Kay B. Housch, a resident of Davidson County, Tennessee, as trustee, for the
benefit of Wells Fargo Bank, National Association, as collateral agent, dated as
of May 28, 2009 and recorded on June 1, 2009 in the Register’s Office of
Davidson County, Tennessee as Instrument No. 20090601-0050395, and (iii) Deed of
Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Tennessee), by and from Warner Music Inc. (formerly known as Warner Music
Group, Inc.), a Delaware corporation, to Kay B. Housch, a resident of Davidson
County, Tennessee, as trustee, for the benefit of Wells Fargo Bank, National
Association, as collateral agent, dated as of May 28, 2009 and recorded on
June 1, 2009 in the Register’s Office of Davidson County, Tennessee as
Instrument No. 20090601-0050396.

 

24



--------------------------------------------------------------------------------

“Existing Senior Secured Notes” means the Borrower’s 9.50% Senior Secured Notes
due 2016 issued pursuant to the Senior Secured Note Indenture, as the same may
be amended, supplemented, waived or otherwise modified from time to time, and
any Permitted Refinancing of any of the foregoing.

“Existing Unsecured Notes” means, collectively, (a) the Borrower’s 7.375%
U.S. Dollar-denominated senior subordinated notes due 2014, (b) the Borrower’s
8.125% Sterling-denominated senior subordinated notes due 2014 and (c) WMG
Holdings’ 9.5% Senior Discount Notes due 2014.

“Facility” means the Commitments of the Lenders under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letters” means, collectively, (i) the Facilities Fee Letter dated May 6,
2011, between Holdings and the Joint Lead Arrangers (and certain of their
respective affiliates) and (ii) the Agent Fee Letter dated May 6, 2011, between
Holdings and the Administrative Agent.

“Fees” means the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from applicable governmental authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
applicable governmental authority to terminate any such Foreign Pension Plan, or
alleging the insolvency of any such Foreign Pension Plan, (d) the incurrence by
the Borrower or any Restricted Subsidiary of any liability under applicable law
on account of the complete or particle termination of such Foreign Pension Plan
or

 

25



--------------------------------------------------------------------------------

the complete or partial withdrawal of any participating employer therein or
(e) the occurrence of any transaction that is prohibited under any applicable
law and that could reasonably be expected to result in the incurrence of any
liability by the Borrower or any Restricted Subsidiary, or the imposition on the
Borrower or any Restricted Subsidiary of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case, with
respect to clauses (a) through (e), as could reasonably be expected to result in
material liability to the Borrower or any Restricted Subsidiary.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” shall mean any employee benefit plan described in
Section 4(b)(4) of ERISA sponsored or maintained by a Foreign Subsidiary that
under applicable law is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Government Official” has the meaning specified in Section 5.16.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.04(i).

 

26



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include indorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means, collectively, the Restricted Subsidiaries of the Borrower
listed on Schedule I and each other Restricted Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

“Guaranty” means, collectively, the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit D, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

27



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, or a
Person that was at the time of entering into a Swap Contract a Lender or an
Affiliate of a Lender, in each case in its capacity as a party to a Swap
Contract.

“Holdco Senior Unsecured Notes” means WMG Holdings’ 13.75% Senior Notes due 2019
issued pursuant to the Holdco Senior Unsecured Notes Indenture, and any
substantially similar senior notes exchanged therefor that have been registered
under the Securities Act, and as the same or such substantially similar notes
may be amended, supplemented, waived or otherwise modified from time to time,
and any Permitted Refinancing of any of the foregoing.

“Holdco Senior Unsecured Notes Indenture” means the Indenture dated as of
July 20, 2011 between Wells Fargo Bank, National Association, as trustee, and
WMG Holdings, as issuer, together with all instruments and other agreements in
connection therewith, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Holdings” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary that, together with its consolidated Subsidiaries, has total
consolidated assets with a book value of less than $10,000,000.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person and, if not paid, after
becoming due and payable);

 

28



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Documents and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.05(b).

“Information” has the meaning specified in Section 10.16.

“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement, substantially in the forms attached to the Security Agreement,
together with each other intellectual property security agreement executed and
delivered pursuant to Section 6.12 or the Security Agreement.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar

 

29



--------------------------------------------------------------------------------

Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investors” has the meaning assigned to such term in the introductory statement
to this Agreement.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

 

30



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISP” has the meaning specified in Section 10.07.

“Issuing Bank” means, as the context may require, Credit Suisse AG, acting
through any of its Affiliates or branches, in its capacity as the issuer of
Letters of Credit hereunder and any other Lender that may become an Issuing Bank
pursuant to Section 2.23(i) or (k). The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate or branch with respect to Letters of Credit issued by such
Affiliate or branch.

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.05(c).

“Joint Lead Arrangers” means Credit Suisse Securities (USA) LLC and UBS
Securities LLC, each in its capacity as a Joint Lead Arranger under this
Agreement.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, (b) any other Person
designated by the Borrower in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Credit Agreement and at least 50% but less than 100% of whose Equity Interests
are directly owned by the Borrower or any of its Subsidiaries, and (c) any
Person in whom the Borrower or any of its Subsidiaries beneficially owns any
Equity Interest that is not a Subsidiary.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.23.

“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

31



--------------------------------------------------------------------------------

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The L/C Exposure of any Lender at any time shall equal
its Pro Rata Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” has the meaning assigned to such term in
Section 2.05(c).

“Lender” has the meaning specified in the introductory statement to this
Agreement and, as the context requires, includes the Issuing Bank.

“Letter of Credit” means any standby letter of credit issued pursuant to
Section 2.23.

“Leverage Ratio” means, with respect to the Borrower Parties on a consolidated
basis, as of the end of the most recent fiscal quarter of the Borrower for the
four (4) fiscal quarter period ending on such date for which financial
statements were required to have been delivered in accordance with Sections
6.01(a) or (b), the ratio of Adjusted Consolidated Funded Indebtedness of the
Borrower Parties on the last day of such period to Consolidated EBITDA of the
Borrower Parties for such period.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m., London time, on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” means any mortgage, pledge, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any Capital Lease Obligation
having substantially the same economic effect as any of the foregoing).

 

32



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Guaranty, the Letters of Credit, the
Collateral Documents, and the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to clause of Article 2.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Borrower or the Loan Parties
(taken as a whole) to perform their respective obligations under any Loan
Document to which the Borrower or any of the Loan Parties is a party or (c) a
material adverse effect on the rights and remedies of the Lenders under any Loan
Document.

“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means the date that is the fifth anniversary of the Closing
Date.

“Maximum Management Fee Amount” means the greater of (x) $6,000,000 plus, in the
event that the Borrower acquires (including by consolidation or merger),
directly or indirectly, all or substantially all the assets or securities of any
entity or business following the Closing Date, an amount equal to 1.5% of the
earnings before interest, taxes, depreciation and amortization of such acquired
entity or business (as determined by the Sponsor in its sole discretion) for the
most recent four fiscal quarters prior to such acquisition for which internal
financial statements are available as at the date of such acquisition and
(y) 1.5% of Consolidated EBITDA of the Borrower Parties for the most recently
completed fiscal year.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means the most recently ended four full fiscal quarters for
which financial statements were required to have been delivered in accordance
with Section 6.01(a) or (b).

“Merger Agreement” means the Agreement and Plan of Merger dated as of May 6,
2011 by and among Holdings, Merger Sub and the Company.

 

33



--------------------------------------------------------------------------------

“Merger Sub” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Lenders, including the Existing Mortgages, together with each
other mortgage executed and delivered after the Closing Date.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Music Publishing Business” means the subsidiaries and assets constituting the
music publishing segment, as defined in the financial statements of the
Borrower. At any point in time in which music publishing is not a reported
segment of the Borrower, “Music Publishing Business” shall refer to the business
that was previously included in this segment.

“Music Publishing Sale” means the sale of all or substantially all of the Music
Publishing Business, which, for the avoidance of doubt, may include assets
constituting a portion of the Recorded Music Business not to exceed 10.0% of the
total assets constituting the Recorded Music Business.

“Net Cash Proceeds” means, (a) with respect to the issuance of any Equity
Interest by the Borrower, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance over (ii) all taxes and
fees (including investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses and other customary expenses) incurred by
the Borrower in connection with such issuance and (b) with respect to the
incurrence or issuance of any Indebtedness by the Borrower and its Subsidiaries,
the excess, if any, of (i) the sum of the cash received in connection with such
sale over (ii) the investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses and other customary expenses, incurred by
the Borrower or such Subsidiary in connection with such incurrence or issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends or accretion of any Preferred Stock.

“New Senior Secured Notes” means the Borrower’s 9.50% Senior Secured Notes due
2016 issued on the Closing Date pursuant to the New Senior Secured Notes
Indenture, and any substantially similar senior notes exchanged

 

34



--------------------------------------------------------------------------------

therefor that have been registered under the Securities Act, and as the same or
such substantially similar notes may be amended, supplemented, waived or
otherwise modified from time to time, and any Permitted Refinancing of any of
the foregoing.

“New Senior Secured Notes Indenture” means the Indenture dated as of July 20,
2011 among Wells Fargo Bank, National Association, as trustee, the Borrower, as
issuer, and the guarantors party thereto, as the same may be amended or
supplemented from time to time.

“Non-Recourse Acquisition Financing Indebtedness” means any Indebtedness
incurred by the Borrower or any Restricted Subsidiary to finance the
acquisition, exploitation or development of assets (including directly or
through the acquisition of entities holding such assets) not owned by the
Borrower or any of its Restricted Subsidiaries prior to such acquisition,
exploitation or development, which assets are used for the creation or
development of Product for the benefit of the Borrower, and in respect of which
the Person to whom such Indebtedness is owed has no recourse whatsoever to the
Borrower or any of its Restricted Subsidiaries for the repayment of or payment
of such Indebtedness other than recourse to the acquired assets or assets that
are the subject of such exploitation or development for the purpose of enforcing
any Lien given by the Borrower or such Restricted Subsidiary over such assets,
including the receivables, inventory, intangibles and other rights associated
with such assets and the proceeds thereof.

“Non-Recourse Product Financing Indebtedness” means any Indebtedness incurred by
the Borrower or any Restricted Subsidiary solely for the purpose of financing
(whether directly or through a partially-owned Joint Venture) the production,
acquisition, exploitation, creation or development of items of Product produced,
acquired, exploited, created or developed after the Closing Date (including any
Indebtedness assumed in connection with the production, acquisition, creation or
development of any such items of Product or secured by a Lien on any such items
of Product prior to the production, acquisition, creation or development
thereof) where the recourse of the creditor in respect of that Indebtedness is
limited to Product revenues generated by such items of Product or any rights
pertaining thereto and where the Indebtedness is unsecured save for Liens over
such items of Product or revenues and such rights, and any extension, renewal,
replacement or refinancing of such Indebtedness but excluding, for the avoidance
of doubt, any Indebtedness raised or secured against Products where the proceeds
are used for any other purposes.

“Non-Tendered Existing Unsecured Notes” has the meaning assigned to such term in
Section 4.02(i).

 

35



--------------------------------------------------------------------------------

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not previously included in
a calculation of Consolidated EBITDA pursuant to clause (b)(xviii) of the
definition thereof and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount. The
Borrower shall promptly notify the Administrative Agent of any application of
such amount as contemplated by clause (b) above.

“Notes Exchange” means any exchange of Senior Unsecured Notes or New Senior
Secured Notes for substantially similar senior notes that have been registered
under the Securities Act.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) obligations of any Loan Party arising under any Secured
Hedge Agreement and (z) Cash Management Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, Attorney Costs, indemnities and
other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.

“OFAC” has the meaning specified in Section 5.15.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection

 

36



--------------------------------------------------------------------------------

with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or the Issuing Bank, Taxes imposed as a result of a present or former
connection between the Administrative Agent, such Lender or the Issuing Bank, as
applicable, and the jurisdiction imposing such Tax (other than connections
arising from the Administrative Agent, such Lender or the Issuing Bank having
executed, delivered, become a party to, received payments under, received or
perfected a security interest under, or enforced any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).

“Parent” means any of WMG Holdings, the Company (and any successor in interest
thereto), Holdings (and any successor in interest thereto), any Other Parent,
and any other Person that is a Subsidiary of WMG Holdings, the Company (and any
successor in interest thereto), Holdings (and any successor in interest thereto)
or any Other Parent and of which the Borrower is a Subsidiary. As used herein,
“Other Parent” means a Person of which the Borrower becomes a Subsidiary after
the Closing Date, provided that (x) immediately after the Borrower first becomes
a Subsidiary of such Person, more than 50.0% of the Voting Stock of such Person
shall be held by one or more Persons that held more than 50.0% of the Voting
Stock of a Parent immediately prior to the Borrower first becoming such
Subsidiary and (y) such Person shall be deemed not to be an Other Parent for the
purpose of determining whether a Change of Control shall have occurred by reason
of the Borrower first becoming a Subsidiary of such Person.

“Participant Register” has the meaning specified in Section 10.04(f).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

 

37



--------------------------------------------------------------------------------

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Business” means the media and entertainment business and any
services, activities or businesses incidental or directly related or similar
thereto, any line of business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Equity Issuance” means any Equity Issuance (other than of
Disqualified Equity Interests) of the Borrower, to the extent permitted
hereunder, or any Equity Issuance of any Parent.

“Permitted Holders” means (i) the Access Investors; (ii) Edgar Bronfman Jr.;
(iii) any officer, director, employee or other member of the management of any
Parent, the Borrower or any of their respective Subsidiaries, (iv) immediate
family members (including spouses and direct descendants) of a Person described
in clause (ii) or (iii); (v) any trusts created for the benefit of a Person or
Persons described in clause (ii), (iii) or (iv) or any trust for the benefit of
any such trust; (vi) in the event of the incompetence or death of any Person
described in clause (ii), (iii) or (iv), such Person’s estate, executor,
administrator, committee or other personal representative or beneficiaries, in
each case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, Equity Interests of the Borrower or any direct
or indirect parent company of the Borrower; or (vii) any Person acting in the
capacity of an underwriter in connection with a public or private offering of
Equity Interests of any of the Borrower, WMG Holdings or any of their respective
direct or indirect parent companies.

“Permitted Investment” has the meaning specified in Section 7.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof (less any original issue discount, if applicable) does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and discounts, commissions and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder or as
otherwise permitted pursuant to Section 7.03, (b) such modification,
refinancing,

 

38



--------------------------------------------------------------------------------

refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and, if applicable, has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms, taken as a whole, at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) the terms and
conditions (including, if applicable, as to collateral but excluding interest
rate, fees, original issue discount and redemption premium), taken as a whole,
of any such modified, refinanced, refunded, renewed or extended Indebtedness are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions, taken as a whole, of the Indebtedness being modified,
refinanced, refunded, renewed or extended and (e) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor on the Indebtedness being modified, refinanced, refunded, renewed or
extended.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations, (b) will not mature prior to the date that is ninety-one
(91) days after the Maturity Date, (c) has no scheduled amortization or payments
of principal prior to the date which is ninety-one (91) days after the Maturity
Date, and (d) has covenant, default and remedy provisions not materially more
restrictive, or mandatory prepayment, repurchase or redemption provisions not
materially more onerous or expansive in scope, taken as a whole, than those set
forth in the Senior Unsecured Notes.

“Permitted Subordinated Indebtedness Documentation” means any documentation
governing any Permitted Subordinated Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.01.

“Pledged Debt” has the meaning assigned to such term in the Security Agreement.

 

39



--------------------------------------------------------------------------------

“Pre-Closing Cash” has the meaning assigned to such term in Section 4.02(o).

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends upon liquidation, dissolution or winding up.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City. Each change in the Prime Rate shall be effective as of
the opening of business on the date such change is announced as being effective.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available.

“Pro Forma Cash” has the meaning assigned to such term in Section 4.02(o).

“Pro Rata Percentage” of any Lender at any time means the percentage of the
Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Commitments most recently in effect,
giving effect to any subsequent assignments.

“Product” means any music (including musical and audio visual recordings,
musical performance, songs and compositions and also includes mail order music
and activities relating or incidental to music such as touring, merchandising
and artist management), music copyright, motion picture, television programming,
film, videotape, digital file, video clubs, DVD manufactured or distributed or
any other product produced for theatrical, non-theatrical or television release
or for release in any other medium in each case whether recorded on film,
videotape, cassette, cartridge, disc or on or by any other means, method,
process or device, whether now known or hereafter developed, with respect to
which the Borrower or any Restricted Subsidiary (a) is an initial copyright
owner or (b) acquires (or will acquire upon delivery) an equity interest,
license, sublicense or administration or distribution right.

“Public Lender” has the meaning specified in Section 10.01.

“Purchase Money Note” means a promissory note of a Securitization Subsidiary
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower to such Securitization Subsidiary in connection with
a Qualified Securitization Financing, which note is intended to finance that
portion of the purchase price that is not paid in cash or a contribution of
equity and which (a) shall be repaid from cash available to the Securitization
Subsidiary, other than (i) amounts required to be established as reserves,
(ii) amounts paid to investors in respect of interest, (iii) principal and other
amounts owing to such investors and (iv) amounts paid in connection with the
purchase of newly generated receivables and (b) may be subordinated to the
payments described in clause (a).

 

40



--------------------------------------------------------------------------------

“Qualified Proceeds” means assets that are used or useful in, or Equity
Interests of any Person engaged in, a Permitted Business.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (i) the board of
directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary, (ii) all sales of
Securitization Assets and related assets to the Securitization Subsidiary are
made at fair market value (as determined in good faith by the Borrower) and
(iii) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.

“Qualifying Bank” has the meaning specified in clause (f) of the definition of
“Cash Equivalents”.

“Qualifying IPO” means the issuance by the Borrower or any Parent of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
United States Securities Act of 1933 (whether alone or in connection with a
secondary public offering).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recorded Music Business” means the subsidiaries and assets constituting the
recorded music segment, as defined in the financial statements of the Borrower.
At any point in time in which recorded music is not a reported segment of the
Borrower, “Recorded Music Business” shall refer to the business that was
previously included in this segment.

“Register” has the meaning specified in Section 10.04(d).

“Related Debt” means the Existing Senior Secured Notes, the New Senior Secured
Notes or the Senior Unsecured Notes or any Permitted Refinancing of any of the
foregoing in a principal amount greater than the Threshold Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

41



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, at any time, Lenders having Loans, L/C Exposure and
unused Commitments representing more than 50% of the sum of all Loans
outstanding, L/C Exposure and unused Commitments at such time; provided that the
Loans, L/C Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any vice president, secretary or assistant secretary. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retired Capital Stock” means the redemption, repurchase, retirement or other
acquisition of any Equity Interests of the Borrower or any Parent.

“Rollover Amount” has the meaning specified in Section 7.13(b).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

42



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Collateral Agent, the Administrative
Agent, the Lenders, the Hedge Banks, the cash management banks with respect to
Cash Management Obligations and each sub-agent appointed by the Administrative
Agent from time to time pursuant to Article 9.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securitization Assets” means any accounts receivable, royalty or revenue
streams from sales of Product subject to a Qualified Securitization Financing.

“Securitization Fees” means reasonable distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection with, and other reasonable and customary fees paid to a
Person that is not a Securitization Subsidiary in connection with, any Qualified
Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets (whether now existing or arising in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Securitization Assets, all
contracts and guarantees or other obligations in respect of such Securitization
Assets, proceeds of such Securitization Assets and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets and any Swap Contracts entered into by the
Borrower or any such Subsidiary in connection with such Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off-set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

43



--------------------------------------------------------------------------------

“Securitization Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) which engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contractual and
other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated as a
Securitization Subsidiary by the Borrower in a written notice delivered to the
Administrative Agent (as described below) and (a) no portion of the Indebtedness
or any other obligations (contingent or otherwise) of which (i) is guaranteed by
the Borrower or any Restricted Subsidiary (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates the
Borrower or any Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Borrower or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which neither the Borrower nor any
Restricted Subsidiary has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which neither the Borrower nor any Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operation results. Any such written
designation by the Borrower shall (x) be accompanied by a certified copy of the
resolutions of the board of directors of the Borrower setting forth the board’s
approval of such designation and (y) certify that such designation complies with
the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement dated as of
May 28, 2009, as amended, restated, amended and restated, waived, supplemented
or otherwise modified from time to time, executed by the Loan Parties and WMG
Holdings, together with each other security agreement supplement executed and
delivered pursuant to Section 6.12 and each other applicable joinder agreement.

“Security Agreement Amendment” means the Amendment No. 1 to the Security
Agreement dated as of May 28, 2009, to be entered into by the Loan Parties and
WMG Holdings pursuant to Section 6.02(k), substantially in the form of Exhibit
E.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

44



--------------------------------------------------------------------------------

“Senior Secured Notes” means the Existing Senior Secured Notes and the New
Senior Secured Notes.

“Senior Secured Notes Indenture” means the Indenture dated as of May 28, 2009
among Wells Fargo Bank, National Association, as trustee, the Borrower, as
issuer, and the guarantors party thereto, as the same may be amended or
supplemented from time to time.

“Senior Unsecured Notes” means the Borrower’s 11.50% Senior Notes due 2018
issued pursuant to the Senior Unsecured Notes Indenture, and any substantially
similar senior notes exchanged therefor that have been registered under the
Securities Act, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time, and any
Permitted Refinancing of any of the foregoing.

“Senior Unsecured Notes Indenture” means the Indenture dated as of July 20, 2011
among Wells Fargo Bank, National Association, as trustee, the Borrower, as
issuer, and the guarantors party thereto, as the same may be amended or
supplemented from time to time.

“Solvent” means, with respect to the Borrower and its Subsidiaries on any date
of determination, that on such date (a) the amount at which the assets (both
tangible and intangible), in their entirety, of the Borrower and its
Subsidiaries taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act is greater than the sum of (i) the recorded liabilities
(including contingent liabilities that would be recorded in accordance with
GAAP) of the Borrower and its Subsidiaries taken as a whole (the “Stated
Liabilities”) and (ii) the maximum estimated amount of liabilities reasonably
likely to result from pending litigation, asserted claims and assessments,
guaranties, uninsured risks and other contingent liabilities of the Borrower and
its Subsidiaries taken as a whole (exclusive of contingent liabilities to the
extent reflected in Stated Liabilities) as identified and explained in terms of
their nature and estimated magnitude by a Financial Officer of the Borrower (the
“Identified Contingent Liabilities”); (b) the amount that could be obtained by
an independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated exceeds the Stated Liabilities and Identified Contingent Liabilities;
(c) the Borrower and its Subsidiaries taken as a whole are a going concern and
have sufficient capital to ensure that they will continue to be a going concern
from the date of determination through the Maturity Date; and (d) the Borrower
and its Subsidiaries taken as a whole will have sufficient assets and capital to
be able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature.

 

45



--------------------------------------------------------------------------------

“Specified Acquisition” has the meaning specified in Section 7.02(i)(B).

“Specified Acquisitions Aggregate Amount” has the meaning specified in
Section 7.02(i)(B).

“Specified Debt” means, collectively, the Existing Senior Secured Notes, the New
Senior Secured Notes, the Senior Unsecured Notes, any Permitted Subordinated
Indebtedness and any Permitted Refinancing of the foregoing.

“Specified Junior Debt” means, collectively, the Senior Unsecured Notes, any
Permitted Subordinated Indebtedness and any Permitted Refinancing of the
foregoing.

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(a) (with respect to organizational existence
only), 5.01(b)(ii), 5.02(a)(i), 5.02(a)(ii)(A), 5.04, 5.13, 5.14(b), 5.21 and
5.22.

“Specified Transaction” means (a) any designation of operations or assets of the
Borrower or a Restricted Subsidiary as discontinued operations (as defined under
GAAP), (b) any Investment that results in a Person becoming a Restricted
Subsidiary, (c) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement, (d) any purchase or
other acquisition of a business of any Person, of assets constituting a business
unit, line of business or division of any Person or (e) any Disposition or other
disposition (i) that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower or (ii) of a business, business unit, line of
business or division of the Borrower or a Restricted Subsidiary, in each case
whether by merger, consolidation or otherwise.

“Sponsor” has the meaning assigned to such term in the introductory statement to
this Agreement.

“Sponsor Management Agreement” means the Management Agreement, dated as of the
Closing Date, by and among the Company and the Sponsor and/or its Affiliates, as
the same may be amended, supplemented, waived or otherwise modified from time to
time, provided that the Sponsor Management Agreement as so amended,
supplemented, waived or otherwise modified (other than in the case of an
amendment to effect the Borrower becoming a party to or otherwise bound by the
Sponsor Management Agreement) is not materially less advantageous to the Lenders
than the Sponsor Management Agreement as in effect on the Closing Date.

 

46



--------------------------------------------------------------------------------

“SPV” has the meaning specified in Section 10.04(i).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Securitization Financing, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
(the “Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar

 

47



--------------------------------------------------------------------------------

transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means UBS Securities LLC, as Syndication Agent under the
Loan Documents.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means (x) so long as the Senior Secured Notes are outstanding
and have not been defeased or discharged in full, $25,000,000 and
(y) thereafter, $50,000,000.

“Total Commitment” means, at any time, the aggregate amount of the Commitments,
as in effect at such time. The initial Total Commitment is $60,000,000.

“Total Securitization Financing” means, at any date, the aggregate principal (or
equivalent) amount of financing raised through Securitization Financings by the
Borrower and its Restricted Subsidiaries and outstanding on such date to the
extent the same does not give rise to Indebtedness of a Restricted Subsidiary.

“Transaction Cash Usage” has the meaning assigned to such term in
Section 4.02(o).

 

48



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the entry into the Merger Agreement and
the consummation of the Acquisition pursuant to the Merger Agreement and the
other transactions contemplated thereby, (b) the entry into the Senior Unsecured
Notes Indenture, the related registration rights agreement and the issuance of
the Senior Unsecured Notes issued on the Closing Date, (c) the entry into the
Senior Secured Notes Indenture, the related registration rights agreement in
respect of the New Senior Secured Notes and the issuance of the New Senior
Secured Notes on the Closing Date, (d) the entry into the Holdco Senior
Unsecured Notes Indenture, the related registration rights agreement and the
issuance of the Holdco Senior Unsecured Notes on the Closing Date, (e) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party and the extensions of credit hereunder, (f) the Equity
Contribution, (g) the repayment or repurchase of certain existing Indebtedness
of WMG Holdings and the Borrower made in connection with the Acquisition,
(h) the merger of WMG Holdings Finance Corp. with and into WMG Holdings, (i) the
acquisition of all of the equity of WM Finance Corp. by the Borrower from WMG
Holdings in exchange for Equity Interests of the Borrower, (j) the merger of WM
Finance Corp. with and into the Borrower and (k) the payment of related fees and
expenses.

“Type”, when used in respect of any Loan or Borrowing, means the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” means the Adjusted
LIBO Rate and the Alternate Base Rate.

“U.K. Bank Levy” means the United Kingdom Tax called the “Bank Levy”, the
introduction of which was announced by the United Kingdom government on June 22,
2010, with effect in relation to periods of account ending on or after
January 1, 2011, and any United Kingdom Tax that is based on or substantially
similar to such Tax (but not including any Tax that raises the rates of the Bank
Levy, once enacted).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01, (ii) each Securitization Subsidiary and (iii) any Subsidiary of
the Borrower designated by the board of directors of the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.17 subsequent to the Closing Date.

 

49



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.20(g).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withholding Agent” means the Borrower and the Administrative Agent.

“WMG Holdings” means WMG Holdings Corp., a Delaware corporation.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

50



--------------------------------------------------------------------------------

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP occurs, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend this Agreement to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) any financial ratio or
requirement (including the calculation of any baskets and thresholds in Article
7) shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders a written reconciliation in form and substance reasonably satisfactory
to the Administrative Agent, between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

(c) For purposes of determining any financial ratio or making any financial
calculation for any fiscal quarter (or portion thereof) ending prior to the

 

51



--------------------------------------------------------------------------------

Closing Date, the components of such financial ratio or financial calculation
shall be determined on a pro forma basis to give effect to the Acquisition as if
it had occurred at the beginning of such four quarter period; and each Person
that is a Restricted Subsidiary upon giving effect to the Acquisition shall be
deemed to be a Restricted Subsidiary for purposes of the components of such
financial ratio or financial calculation as of the beginning of such four
quarter period.

Section 1.04. Rounding. Any financial ratios calculated under this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower, at any time and from
time to time after the date hereof, and until the earlier of the Maturity Date
and the termination of the Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Credit Exposure exceeding such Lender’s Commitment.
Within the limits set forth in this Section 2.01 and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Loans.

Section 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
Commitments; provided, however, that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder

 

52



--------------------------------------------------------------------------------

(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.02(f), the Loans
comprising any Borrowing shall be in an aggregate principal amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple of $500,000 in
excess thereof (or, equal to the remaining available balance of the Commitments)
and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple of
$500,000 in excess thereof (or equal to the remaining available balance of the
Commitments).

(b) Subject to Sections 2.02(f), 2.08 and 2.15 each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any time (or such greater number of Eurodollar
Borrowings permitted by the Administrative Agent in its sole discretion). For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such

 

53



--------------------------------------------------------------------------------

corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each Lender
of such L/C Disbursement and its Pro Rata Percentage thereof. Each Lender shall
pay by wire transfer of immediately available funds to the Administrative Agent
not later than 2:00 p.m., New York City time, on such date (or, if such Lender
shall have received such notice later than 12:00 (noon), New York City time, on
any day, not later than 10:00 a.m., New York City time, on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
such L/C Disbursement (it being understood that (i) if the conditions precedent
to borrowing set forth in Sections 4.01(b) and (c) have been satisfied, such
amount shall be deemed to constitute an ABR Loan of such Lender and, to the
extent of such payment, the obligations of the Borrower in respect of such L/C
Disbursement shall be discharged and replaced with the resulting ABR Borrowing,
and (ii) if such conditions precedent to borrowing have not been satisfied, then
any such amount paid by any Lender shall not constitute a Loan and shall not
relieve the Borrower from its obligation to reimburse such L/C Disbursement),
and the Administrative Agent will promptly pay to the Issuing Bank amounts so
received by it from the Lenders. The Administrative Agent will promptly pay to
the Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(e) prior to the time that any Lender makes any payment pursuant to
this paragraph (f); any such amounts received by the Administrative Agent
thereafter will be promptly remitted by the Administrative Agent to the Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Lender shall not have made its Pro Rata Percentage of such
L/C Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is

 

54



--------------------------------------------------------------------------------

paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of the Borrower, a rate per annum equal to the interest rate applicable
to Loans pursuant to Section 2.06(a) and (ii) in the case of such Lender, for
the first such day, the Federal Funds Effective Rate, and for each day
thereafter, the Alternate Base Rate.

Section 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, on the requested date of Borrowing. Each such telephonic
Borrowing Request shall be irrevocable, and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether the Borrowing then being
requested is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

Section 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal

 

55



--------------------------------------------------------------------------------

or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be (absent manifest error) prima facie evidence of the existence
and amounts of the obligations therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its permitted registered
assigns and in a form and substance reasonably acceptable to the Administrative
Agent and the Borrower. Notwithstanding any other provision of this Agreement,
in the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

Section 2.05. Fees. (a) The Borrower agrees to pay to each Lender (which is not
a Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December in each year and on each date on which
any Commitment of such Lender shall expire or be terminated as provided herein,
a commitment fee (a “Commitment Fee”) equal to 0.50% per annum on the daily
unused amount of the Commitment of such Lender during the preceding quarter (or
other period commencing with the date hereof or ending with the Maturity Date or
the date on which the Commitments of such Lender shall expire or be terminated).
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the letter agreement described in clause
(ii) of the definition of “Fee Letters” at the times and in the amounts
specified therein (the “Administrative Agent Fees”).

(c) The Borrower agrees to pay (i) to each Lender (which is not a Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December of each year and on the date on which the
Commitment of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to

 

56



--------------------------------------------------------------------------------

unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Margin from time to time used to determine the interest rate
on Borrowings comprised of Eurodollar Loans pursuant to Section 2.06, and
(ii) to the Issuing Bank with respect to each Letter of Credit issued by the
Issuing Bank the standard fronting, issuance and drawing fees in an amount equal
to 0.125% per annum (the “Issuing Bank Fees”). All L/C Participation Fees and
Issuing Bank Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

Section 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times and calculated from
and including the date of such Borrowing to but excluding the date of repayment
thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07. Default Interest. All overdue amounts outstanding under this
Agreement and the other Loan Documents shall bear interest (after as well as
before judgment), payable on demand, (a) in the case of overdue principal, at
the rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00%
per annum and (b) in the case of all other overdue amounts, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or

 

57



--------------------------------------------------------------------------------

366 days, as the case may be, when determined by reference to the Prime Rate and
over a year of 360 days at all other times) equal to the rate that would be
applicable to an ABR Loan plus 2.00% per annum.

Section 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 shall be deemed to be a request for an ABR
Borrowing. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

Section 2.09. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the Maturity Date. The L/C Commitment shall
automatically terminate on the earlier to occur of (i) the termination of the
Commitments and (ii) the date that is 30 days prior to the Maturity Date.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent (provided that such notice may be conditioned on
receiving the proceeds of any refinancing or other transaction), the Borrower
may at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Commitments; provided, however, that (i) each partial
reduction of the Commitments shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000 and (ii) the Total Commitment shall not be
reduced to an amount that is less than the Aggregate Credit Exposure (without
taking into account Letters of Credit that have been cash collateralized or
backstopped in a manner satisfactory to the Administrative Agent and the Issuing
Bank in their sole discretion) at the time.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments. The Borrower shall pay
to the Administrative Agent for the account of the applicable Lenders, on the
date of each termination or reduction of any Commitment, the Commitment Fees on
the amount of the Commitments so terminated or reduced accrued to but excluding
the date of such termination or reduction.

 

58



--------------------------------------------------------------------------------

Section 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

 

59



--------------------------------------------------------------------------------

(vii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.

Section 2.11. [Reserved].

Section 2.12. Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that (i) each partial prepayment shall be in an amount that
is an integral multiple of $500,000 and not less than $1,000,000 and (ii) at the
Borrower’s election, such prepayment shall not, so long as no Event of Default
then exists, be applied to any Loan of a Defaulting Lender.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable (provided that such notice may be conditioned on receiving the
proceeds of any refinancing or other transaction) and shall commit the Borrower

 

60



--------------------------------------------------------------------------------

to prepay such Borrowing by the amount stated therein on the date stated
therein; provided, however, that if such prepayment is for all of the then
outstanding Loans, then the Borrower may revoke such notice and/or extend the
prepayment date by not more than five Business Days; provided further, however,
that the provisions of Section 2.16 shall apply with respect to any such
revocation or extension. All prepayments under this Section 2.12 shall be
subject to Section 2.16 but shall otherwise be without premium or penalty. All
prepayments under this Section 2.12 (other than prepayments of ABR Loans that
are not made in connection with the termination or permanent reduction of the
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

Section 2.13. Mandatory Prepayments. In the event of any termination of all the
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Borrowings and replace or cause to be canceled (or
cash collateralize, backstop or make any other arrangements satisfactory to the
Administrative Agent and the Issuing Bank in their sole discretion with respect
to) all outstanding Letters of Credit. If, after giving effect to any partial
reduction of the Commitments or at any other time, the Aggregate Credit Exposure
would exceed the Total Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Borrowings and, after the
Borrowings shall have been repaid or prepaid in full, replace or cause to be
canceled (or cash collateralize, backstop or make other arrangements
satisfactory to the Administrative Agent and the Issuing Bank in their sole
discretion with respect to) Letters of Credit in an amount sufficient to
eliminate such excess.

Section 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or the Issuing Bank (except any such reserve or mandatory cost requirement which
is reflected in the Adjusted LIBO Rate or any Tax), subject any Recipient to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(c) through (e) of the definition of Excluded Taxes and (C) Taxes imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, Taxes imposed on or measured by net or gross
income (however denominated), profits or revenues (including value added or
similar Taxes), backup withholding Taxes, franchise Taxes and branch profit
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto or shall impose on such Lender or the Issuing Bank or the
London interbank market any other condition (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or the Issuing Bank of making or maintaining
any Eurodollar

 

61



--------------------------------------------------------------------------------

Loan or increase the cost to any Lender or the Issuing Bank of issuing or
maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder with respect to a Eurodollar Loan or Letter of
Credit (whether of principal, interest or otherwise) by an amount deemed by such
Lender or the Issuing Bank to be material, then the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, upon demand such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have reasonably determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made or participations in Letters of
Credit purchased by such Lender pursuant hereto or the Letters of Credit issued
by the Issuing Bank pursuant hereto to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy) by an amount
deemed by such Lender or the Issuing Bank to be material, then from time to time
the Borrower shall pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank certifying (i) that one of the
events described in paragraph (a) or (b) above has occurred and describing in
reasonable detail the nature of such event, (ii) as to the increased cost or
reduced amount resulting from such event and (iii) as to the additional amount
demanded by such Lender or Issuing Bank and a reasonably detailed explanation of
the calculation thereof, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank the amount shown as due on any such certificate delivered by it
within 30 days after its receipt of the same.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have

 

62



--------------------------------------------------------------------------------

been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section shall be
available to each Lender and the Issuing Bank regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.

Section 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

63



--------------------------------------------------------------------------------

Section 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender (as reasonably
determined by such Lender) in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A reasonably detailed certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

Section 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Commitments and each conversion of any Borrowing to
or continuation of any Borrowing as a Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective Commitments (or,
if such Commitments shall have expired or been terminated, in accordance with
the respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.

Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from,

 

64



--------------------------------------------------------------------------------

or in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that (i) if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest, and (ii) the provisions
of this Section 2.18 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any of its Affiliates (as to which the provisions
of this Section 2.18 shall apply). The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

Section 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. Each such payment (other than Issuing Bank Fees,
which shall be paid directly to the Issuing Bank) shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010. The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.

 

65



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.20. Taxes. (a) For purposes of this Section 2.20, the term “Lender”
includes any Issuing Bank.

(b) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after making such deduction or withholding
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to

 

66



--------------------------------------------------------------------------------

such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.04 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.20, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B), (ii)(D) and (ii)(E) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

 

67



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such partner;

 

68



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;

(D) if the Administrative Agent is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Administrative Agent shall deliver to the Borrower, at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding. Without
limiting the generality of the foregoing, the Administrative Agent shall deliver
to the Borrower on or before the date on which it becomes a party to any Loan
Document (and from time to time thereafter upon the reasonable request of the
Borrower):

(i) executed originals of IRS Form W-8ECI with respect to any amounts payable to
the Administrative Agent for its own account, and

(ii) executed originals of IRS Form W-8IMY with respect to any amounts payable
to the Administrative Agent for the account of others, certifying that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business within the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a U.S. person with respect to such payments (and
the Borrower and the Administrative Agent agree to so treat the Administrative
Agent as a U.S. person with respect to such payments as contemplated by
Section 1.1441-1(b)(2)(iv) of the United States Treasury Regulations); and

 

69



--------------------------------------------------------------------------------

(E) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (E), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

The Administrative Agent and each Lender agree that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to Section 2.14 or this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified

 

70



--------------------------------------------------------------------------------

party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender (or any participant of such Lender) or
the Issuing Bank delivers a certificate requesting compensation pursuant to
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15, (iii) the Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender (or any participant of such Lender) or the Issuing Bank pursuant to
Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each case, the
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 10.04(b)), upon notice to
such Lender or the Issuing Bank, as the case may be, and the Administrative
Agent require such Lender or the Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such assigned obligations
and, with respect to clause (iv) above, shall consent to such requested
amendment, waiver or other modification of any Loan Documents (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(w) such assignment shall not conflict with any law, rule or regulation or order
of any court or other Governmental Authority having jurisdiction, (x) the
Borrower shall have received the prior written consent of the Administrative
Agent and of the Issuing Bank, which consents shall not unreasonably be withheld
or delayed, (y) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payment thereafter and (z) the Borrower or such assignee shall have paid to the
affected Lender or the Issuing Bank in immediately available funds an amount
equal to the sum of the principal of and interest accrued to the date of such
payment on the outstanding Loans or L/C Disbursements of such Lender or the
Issuing Bank, respectively, plus (except, in the case of a Defaulting Lender,
any Fees not required to be paid to such

 

71



--------------------------------------------------------------------------------

Defaulting Lender pursuant to the express provisions of this Agreement) all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder with respect thereto (including any amounts under Sections 2.14 and
2.16); provided further that, if prior to any such transfer and assignment, the
circumstances or event that resulted in such Lender’s (or such Lender’s
participant’s) or the Issuing Bank’s claim for compensation under Section 2.14,
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender (or such Lender’s participant) or the
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender (or such Lender’s participant) or the Issuing Bank pursuant to
paragraph (b) below), or if such Lender (or such Lender’s participant) or the
Issuing Bank shall waive its right to claim further compensation under
Section 2.14 in respect of such circumstances or event or shall withdraw its
notice under Section 2.15 or shall waive its right to further payments under
Section 2.20 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender or the Issuing Bank shall not thereafter be required to make
any such transfer and assignment hereunder. Each Lender and the Issuing Bank
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender or the Issuing Bank, as the case may be, as assignor, any Assignment
and Acceptance necessary to effectuate any assignment of such Lender’s or the
Issuing Bank’s interests hereunder in the circumstances contemplated by this
Section 2.21(a) and the Administrative Agent will so execute and deliver the
Assignment and Acceptance (on behalf of such Lender or the Issuing Bank) upon
reasonable request by the Borrower.

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount or
indemnity to any Lender or the Issuing Bank or any Governmental Authority on
account of any Lender or the Issuing Bank, pursuant to Section 2.20, then such
Lender or the Issuing Bank shall use reasonable efforts (which shall not require
such Lender or the Issuing Bank to incur an unreimbursed loss or unreimbursed
cost or expense or otherwise take any action inconsistent with its internal
policies or legal or regulatory restrictions or suffer any disadvantage or
burden deemed by it to be significant) (x) to file any certificate or document
reasonably requested in writing by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. Upon request from the applicable Lender(s) or the
Issuing Bank, the Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the Issuing Bank in connection with any such
filing or assignment and transfer.

 

72



--------------------------------------------------------------------------------

Section 2.22. [Reserved].

Section 2.23. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Subsidiaries that are Restricted Subsidiaries (in which case the Borrower
and such Restricted Subsidiary shall be co-applicants with respect to such
Letter of Credit), in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time while the L/C Commitment
remains in effect as set forth in Section 2.09(a). This Section shall not be
construed to impose an obligation upon the Issuing Bank to issue any Letter of
Credit that is inconsistent with the terms and conditions of this Agreement.
Notwithstanding anything to the contrary contained in this Section 2.23 or
elsewhere in this Agreement, in the event that a Lender is a Defaulting Lender
(i) the Pro Rata Percentage of such Defaulting Lender with respect to any L/C
Exposure will automatically be reallocated (effective on the date such Lender
becomes a Defaulting Lender) among the Lenders that are not Defaulting Lenders
pro rata in accordance with their respective Commitments; provided, that
(x) with respect to each non-Defaulting Lender, its Credit Exposure may not in
any event exceed its Commitment as in effect at the time of such reallocation
and (y) neither such reallocation nor any payment by a non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Bank or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a non-Defaulting
Lender and (ii) to the extent that any portion (the “unreallocated portion”) of
the Pro Rata Percentage of such Defaulting Lender with respect to any L/C
Exposure cannot be so reallocated, the Borrower will promptly, and in no event
later than one Business Day after any demand by the Administrative Agent (at the
direction of the Issuing Bank), (x) cash collateralize its obligations to the
Issuing Bank in respect of such L/C Exposure, in an amount at least equal to the
aggregate amount of the unreallocated portion of such L/C Exposure, or (y) make
other arrangements reasonably satisfactory to the Administrative Agent and to
the Issuing Bank, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender. Notwithstanding the foregoing, the
Issuing Bank shall have no obligation to issue new Letters of Credit, or to
extend, renew or amend existing Letters of Credit until such unreallocated
portion of L/C Exposure is cash collateralized in accordance with clause
(x) above or such other arrangements are made in accordance with clause
(y) above.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (at least five Business Days

 

73



--------------------------------------------------------------------------------

prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Exposure shall not exceed
$30,000,000 and (ii) the Aggregate Credit Exposure shall not exceed the Total
Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Maturity
Date, unless such Letter of Credit expires by its terms on an earlier date;
provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Maturity Date, unless
the Issuing Bank notifies the beneficiary thereof at least 30 days (or such
longer period as may be specified in such Letter of Credit) prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement
made by the Issuing Bank and not reimbursed by the Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(f). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

74



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement on the same Business Day that it
has received notice from the Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such notice later than 10:00 a.m.,
New York City time, on any Business Day, not later than 12:00 (noon), New York
City time, on the immediately following Business Day.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

 

75



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
bad faith, gross negligence or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. It is further understood and agreed that the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of the Issuing
Bank.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such L/C
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Loan.

 

76



--------------------------------------------------------------------------------

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as the successor Issuing Bank, such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank. At the time such removal or resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation or removal, but shall not be required to issue additional
Letters of Credit. In the event that (x) any Issuing Bank ceases to be a Lender
or (y) the Administrative Agent resigns pursuant to Article 9, any outstanding
Letter of Credit issued by such Issuing Bank (or the Administrative Agent in its
capacity as Issuing Bank) shall be cash collateralized or backstopped pursuant
to arrangements satisfactory to the Issuing Bank in its sole discretion.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Administrative Agent, for the benefit of the
Lenders, an amount in cash equal to 103% of L/C Exposure as of such date;
provided that the obligation to deposit such cash will become effective
immediately, and such deposit will become immediately payable in immediately
available funds, without demand or notice of any kind, upon the occurrence of an
Event of Default described in Section 8.01(f) or Section 8.01(g). Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Cash Equivalents,

 

77



--------------------------------------------------------------------------------

which investments shall be made at the option and sole discretion of the
Administrative Agent, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall (i) automatically be applied by the Administrative Agent to
reimburse the Issuing Bank for L/C Disbursements for which it has not been
reimbursed, (ii) be held for the satisfaction of the reimbursement obligations
of the Borrower for the L/C Exposure at such time and (iii) if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

ARTICLE 3

[RESERVED]

ARTICLE 4

CONDITIONS PRECEDENT

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

Section 4.01. All Credit Events after the Closing Date. On the date of each
Borrowing (other than a conversion or a continuation of a Borrowing) and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit
(each such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance,

 

78



--------------------------------------------------------------------------------

amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b).

(b) The representations and warranties of the Loan Parties and WMG Holdings set
forth in Article 5 and in each other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b).

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

Section 4.02. Conditions to Effectiveness. On the Closing Date:

(a) The Administrative Agent shall have received executed counterparts of this
Agreement and the Guaranty by each Loan Party, as applicable.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Debevoise &
Plimpton LLP, substantially to the effect set forth in Exhibit F, and
(ii) Richards, Layton & Finger, PA, special Delaware counsel, substantially to
the effect set forth in Exhibit G in each case (A) dated the Closing Date, and
(B) addressed to the Issuing Bank, the Administrative Agent and the Lenders.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, partnership agreement or other constitutive
document, including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State of the state of its organization or, if
consented to by the Administrative Agent (not to be unreasonably withheld or
delayed), by a Secretary or other officer of the relevant Loan Party, and a
certificate as to the good standing of each Loan Party as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary or other authorized officer of each Loan Party dated the Closing Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws, partnership agreement, limited liability company agreement (or other
equivalent governing documents) of such Loan Party as in effect on the Closing
Date and at all times

 

79



--------------------------------------------------------------------------------

since a date immediately prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors, members or partners or
shareholders (or other equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate or articles of incorporation,
partnership agreement or other constitutive document of such Loan Party have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or other authorized
officer executing the certificate pursuant to clause (ii) above; and (iv) such
other documents as the Lenders, the Issuing Bank or the Administrative Agent may
reasonably request at least 5 days prior to the Closing Date;

(d) All Fees, costs and expenses due and payable on or prior to the Closing Date
(including legal fees and expenses and fees and expenses of any other advisors),
to the extent invoiced at least two Business Days prior to the Closing Date
(except as otherwise reasonably agreed by the Borrower), and other compensation
payable to the Administrative Agent, the Joint Lead Arrangers and the Lenders
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document on the Closing Date, shall have been paid.

(e) The Security Agreement Supplements and the Intellectual Property Security
Agreements, in each case dated as of the Closing Date, shall have been duly
executed by each Loan Party that is to be a party thereto and the Security
Agreement Supplements shall be in full force and effect on the Closing Date, and
true and correct copies of such Collateral Documents shall have been delivered
to the Administrative Agent. The Collateral Agent on behalf of the Secured
Parties shall have a security interest in the Collateral of the type and
priority described in each such Collateral Document dated as of the Closing
Date.

(f) The Administrative Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such
Persons, together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 7.01 or have been or will
be contemporaneously released or terminated.

 

80



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 6.07 and the
applicable provisions of the Collateral Documents.

(h) The Acquisition shall be consummated substantially simultaneously with the
effectiveness of this Agreement on the Closing Date and on the terms set forth
in the Merger Agreement (without any amendment, modification or waiver thereof
or any consent thereunder which is materially adverse to the Lenders or the
Joint Lead Arrangers without the prior written consent of the Joint Lead
Arrangers (it being understood and agreed that any reduction in the Merger
Consideration (as defined in the Merger Agreement) shall be deemed to be a
modification which is materially adverse to the Lenders (other than any such
reduction that is (x) in an amount less than 10% of the Merger Consideration and
(y) allocated (i) 70% of such reduction to reduce on a dollar-for-dollar basis
the Facility, the Senior Unsecured Notes, the New Senior Secured Notes and the
Holdco Senior Unsecured Notes (allocated among the foregoing as determined by
the Joint Lead Arrangers) and (ii) 30% of such reduction to reduce on a
dollar-for-dollar basis the Equity Contribution))). The Administrative Agent
shall have received copies of the Merger Agreement and all certificates,
schedules and exhibits thereto, certified by a Financial Officer as being
complete and correct. The Equity Contribution shall have been made in at least
the amount specified in the definition of such term in Section 1.01.

(i) All amounts due or outstanding in respect of the Existing Unsecured Notes
shall have been (or substantially simultaneously with the effectiveness of this
Agreement shall be) repurchased or called for redemption (and, with such call
for redemption to be irrevocable and accompanied within one Business Day of the
Closing Date by a defeasance or a discharge of the obligations of the relevant
issuer under the related indenture in accordance with the terms of such
indenture). The Borrower and WMG Holdings shall have deposited on the Closing
Date in an escrow account with the indenture trustee for the Existing Unsecured
Notes or an escrow agent reasonably satisfactory to the Joint Lead Arrangers on
such terms reasonably satisfactory to the Joint Lead Arrangers the maximum
amount of cash required to redeem the Existing Unsecured Notes that are
outstanding on the Closing Date (the “Non-Tendered Existing Unsecured Notes”),
including any applicable premium, and make payments of principal and interest on
all such Non-Tendered Existing Unsecured Notes up to the date of redemption, and
such cash shall remain in trust or in escrow until such time as it is used to
repurchase such notes in an optional redemption, an irrevocable notice of which
will be sent to the holders thereof immediately after the Closing Date.

(j) The Administrative Agent and the Joint Lead Arrangers shall have received
(i) GAAP audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for the 2008, 2009 and 2010
fiscal years (and, to the extent available, the related unaudited

 

81



--------------------------------------------------------------------------------

consolidating financial statements) and each subsequent fiscal year ended at
least 45 days before the Closing Date and (ii) GAAP unaudited consolidated and
(to the extent available) consolidating balance sheets and related statements of
income, stockholders’ equity and cash flows of the Borrower for each subsequent
fiscal quarter ended at least 30 days before the Closing Date.

(k) The Administrative Agent and the Joint Lead Arrangers shall have received a
pro forma consolidated balance sheet and related pro forma consolidated
statements of income and cash flows of the Borrower as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period for which financial statements have been delivered
pursuant to clause (j) above, prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other financial
statements).

(l) The Administrative Agent and the Joint Lead Arrangers shall have received a
certificate from the chief financial officer of the Borrower substantially in
the form attached as Exhibit H certifying that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, are Solvent.

(m) Since September 30, 2010, there shall not have occurred any Company Material
Adverse Effect except (i) as disclosed in the Company SEC Reports (as defined in
the Merger Agreement) filed with the SEC on or after September 30, 2009 and
prior to the date hereof, other than any disclosures contained under the
captions “Risk Factors” or “Forward Looking Statements” to the extent that such
disclosures are general in nature or cautionary, predictive or forward-looking
in nature, or (ii) as set forth on the Company Disclosure Letter (as defined in
the Merger Agreement).

(n) (i) The Specified Representations shall be true and correct in all material
respects on the Closing Date giving effect to the Transactions, (ii) such of the
representations and warranties made by or on behalf of the Company in the Merger
Agreement as are material to the interests of the Lenders, but only to the
extent that Holdings (or any of its Affiliates) has the right to terminate or
not complete its obligations under the Merger Agreement as a result of a breach
of such representations in the Merger Agreement, shall be true and correct in
all material respects and (iii) the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying as to the
matters set forth in this Section 4.02(n).

(o) The Joint Lead Arrangers shall have received evidence reasonably
satisfactory to them that the Company and its Subsidiaries shall have used no
more than $195,000,000 in Pre-Closing Cash (as defined below) in connection with
the Transactions (such usage of Pre-Closing Cash being referred to herein as

 

82



--------------------------------------------------------------------------------

the “Transaction Cash Usage”); provided that, if Pro Forma Cash (as defined
below) is less than $97,000,000, the maximum amount of the aggregate Transaction
Cash Usage that is permitted shall be reduced from $195,000,000 on a
dollar-for-dollar basis by an amount equal to such shortfall. For purposes
hereof, (i) “Pre-Closing Cash” means the aggregate amount of cash and Cash
Equivalents (other than cash required to be used for a specific purpose pursuant
to the terms of a trust, escrow or pledge arrangement) of the Company and its
Subsidiaries immediately prior to giving effect to the Transactions and
(ii) “Pro Forma Cash” means (A) the Pre-Closing Cash minus (B) the aggregate
Transaction Cash Usage as of the Closing Date after giving effect to the
Transactions.

(p) The Administrative Agent shall have received, at least 5 days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, as
has been reasonably requested in writing at least 10 days prior to the Closing
Date.

(q) In connection with any Letter of Credit being issued on the Closing Date,
the Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance of such Letter of Credit as required by Section 2.23(b)
or as otherwise agreed by the Issuing Bank and the Administrative Agent.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person (i) duly
organized or formed and validly existing and (ii) in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate or other organizational power and authority to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a)(i) (other than as to
the Borrower and any Material Subsidiary that is a Loan Party), clauses (a)(ii)
and (b)(i) (other than as to the Borrower) or clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

83



--------------------------------------------------------------------------------

Section 5.02. Authorization; No Contravention. (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (i) are within such Loan
Party’s corporate or other powers and have been duly authorized by all necessary
corporate or other organizational action and (ii) do not and will not
(A) contravene the terms of any of such Person’s Organization Documents;
(B) conflict with or result in any breach or contravention of, or require any
payment to be made under, (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (C) violate any Law; in the case of clauses (ii)(B) and
(ii)(C) to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect and (b) the
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, and the consummation of the Transactions do not or
will not result in the creation of any Lien under any Contractual Obligation to
which such Person is a party or by which such Person or the properties of such
Person or any of its Restricted Subsidiaries is bound (other than as permitted
by Section 7.01).

Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Collateral Agent, Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for
(i) actions and filings necessary to perfect the Liens on the Collateral and the
priority thereof granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and (iii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain, take, give
or make could not reasonably be expected to have a Material Adverse Effect.

Section 5.04. Binding Effect. (a) This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is a

 

84



--------------------------------------------------------------------------------

party thereto. This Agreement and each other Loan Document constitute a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity.

(b) The Security Agreement and, upon execution and delivery thereof, the
Security Agreement Amendment have been duly executed and delivered by WMG
Holdings. Each of the Security Agreement and, upon execution thereof by all
parties thereto, the Security Agreement Amendment constitute a legal, valid and
binding obligation of WMG Holdings, enforceable against WMG Holdings in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.

Section 5.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a material adverse effect on the business, operations, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the fifth anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date, have been prepared in good faith on the basis of assumptions believed by
the management of the Borrower to be reasonable in light of the conditions
existing at the time of delivery of such forecasts, it being understood that
actual results may vary from such forecasts and that such variations may be
material.

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues (i) that pertain to this Agreement, any other Loan
Document or, as of the Closing Date, the consummation of the Transactions, or
(ii) that either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

Section 5.07. No Default. Neither the Borrower nor any Restricted Subsidiary is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.08. Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has good record and indefeasible title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or other interests could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.09. Environmental Compliance. (a) There are no claims alleging
potential liability or responsibility for violation of any Environmental Law on
the Borrower or any of its Restricted Subsidiaries’ respective businesses,
operations and properties that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as disclosed in Schedule 5.09 or except as could not reasonably be
expected to have a Material Adverse Effect (i) none of the properties currently
or formerly owned or operated by the Borrower or any of its Restricted
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by the Borrower or any of its Restricted Subsidiaries, on any
property formerly owned or operated by the Borrower or any of its Restricted
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by the Borrower or any of its Restricted
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by the
Borrower or any of its Restricted Subsidiaries except for such releases,
discharges or disposal that were in material compliance with Environmental Laws.

(c) The properties currently or formerly owned or leased by the Borrower or its
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require remedial

 

86



--------------------------------------------------------------------------------

action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

(d) Except as disclosed in Schedule 5.09, neither the Borrower nor any of its
Restricted Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Borrower or any of its Restricted Subsidiaries have been disposed of in a
manner not reasonably expected to result in a Material Adverse Effect.

Section 5.10. Taxes. The Borrower and its Restricted Subsidiaries have filed all
Federal and material state and other tax returns and reports required to be
filed, and have paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those
(a) which are not overdue by more than thirty (30) days or (b) which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (c) with
respect to which the failure to make such filing or payment could not reasonably
be expected to have a Material Adverse Effect.

Section 5.11. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter will be submitted to the IRS within the applicable
required time period with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Loan Party and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority,

 

87



--------------------------------------------------------------------------------

with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event or Foreign Benefit Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan is in “at-risk status” (as defined in
Section 303(i)(4) of ERISA) and no application for a waiver of the minimum
funding standard has been filed with respect to any Pension Plan; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this Section 5.11(c), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.12. Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party has any Subsidiaries other than those disclosed in Schedule 5.12, and all
of the outstanding Equity Interests in such Subsidiaries that are Restricted
Subsidiaries are owned by the Borrower or a Subsidiary free and clear of all
Liens except (i) those created under the Collateral Documents and (ii), with
respect to Equity Interests of Restricted Subsidiaries pledged by the Loan
Parties, any non-consensual Lien that is permitted under Section 7.01 and, with
respect to all other Equity Interests of Restricted Subsidiaries, any Lien that
is permitted under Section 7.01. As of the Closing Date, Schedule 5.12 (a) sets
forth the name and jurisdiction of each Subsidiary, (b) sets forth the ownership
interest of the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged hereunder or
under the Security Agreement.

Section 5.13. Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

 

88



--------------------------------------------------------------------------------

(b) None of the Borrower, any Person Controlling the Borrower, or any other Loan
Party is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.14. USA PATRIOT Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (b) USA
PATRIOT Act.

Section 5.15. Sanctioned Persons. None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or any Restricted Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

Section 5.16. Foreign Corrupt Practices Act. Each of the Borrower and its
directors, officers, agents, employees, and any person acting for or on behalf
of the Borrower, has complied with, and will comply with, the U.S. Foreign
Corrupt Practices Act, as amended from time to time, or any other applicable
anti­bribery or anti­corruption law, and it and they have not made, offered,
promised, or authorized, and will not make, offer, promise, or authorize,
whether directly or indirectly, any payment, of anything of value to: (i) an
executive, official, employee or agent of a governmental department, agency or
instrumentality, (ii) a director, officer, employee or agent of a wholly or
partially government-owned or -controlled company or business, (iii) a political
party or official thereof, or candidate for political office or (iv) an
executive, official, employee or agent of a public international organization
(e.g., the International Monetary Fund or the World Bank) (“Government
Official”); in each case while knowing or having a reasonable belief that all or
some portion will be used for the purpose of: (a) influencing any act, decision
or failure to act by a Government Official in his or her official capacity,
(b) inducing a Government Official to use his or her influence with a government
or instrumentality to affect any act or decision of such government or entity,
or (c) securing an improper advantage; in each case in order to obtain, retain,
or direct business.

Section 5.17. Labor Matters. As of the date hereof, (a) there are no strikes,
lockouts or slowdowns against the Borrower or any Restricted Subsidiary pending
or, to the knowledge of the Borrower, threatened; (b) the hours worked by and
payments made to employees of the Borrower and the Restricted

 

89



--------------------------------------------------------------------------------

Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters;
(c) all payments due from the Borrower or any Restricted Subsidiary on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability (if required in accordance with GAAP) on the
books of the Borrower or such Restricted Subsidiary; and (d) the consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Restricted Subsidiary is bound, except, with
respect to each of clauses (a) through (d), as could not reasonably be expected
to result in a Material Adverse Effect.

Section 5.18. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished), in each case on or prior to the Closing Date, when taken as a whole
contains any untrue statement of material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

Section 5.19. Intellectual Property; Licenses, Etc. Each Loan Party and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, logos, trade dress, domain names, goodwill
associated with the foregoing, copyrights, patents, patent rights, licenses,
database rights, technology, software, design rights, trade secrets, know-how
and other intellectual property rights (including all registrations and
applications for registration of the foregoing) (collectively, “IP Rights”) that
are necessary for the operation of their respective businesses, except to the
extent that the failure to so own or possess the right to use such IP Rights,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Borrower, the conduct of
the business of each Loan Party and its Restricted Subsidiaries does not
infringe, misappropriate or otherwise violate any IP Rights of any other Person
except for such infringements, misappropriations or violations, which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. There is no claim, investigation, suit or proceeding
pending or, to the knowledge of the Borrower, threatened in writing, against any
Loan Party or any of its Restricted Subsidiaries (i) challenging the validity,
ownership or use of any IP Rights of such Loan Party or any of its Restricted
Subsidiaries or (ii) alleging that

 

90



--------------------------------------------------------------------------------

the conduct of their respective businesses infringes, misappropriates, or
otherwise violates the IP Rights of any other Person, in each case which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.20. Solvency. On the Closing Date after giving effect to the
Transactions and the other transactions contemplated hereby, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

Section 5.21. Senior Debt Status. The Loans will be treated as senior debt under
all Permitted Subordinated Indebtedness Documentation.

Section 5.22. Valid Liens. Each Collateral Document (other than the Mortgages)
is, or on execution and delivery thereof by the parties thereto will be,
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties and the other Secured Parties (as defined in the Security
Agreement), legal, valid and enforceable Liens on, and security interests in,
the Collateral described therein to the extent required by the terms thereof and
(i) when financing statements and other filings in appropriate form are filed in
the appropriate offices and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Security Agreement), the Liens created
by the Collateral Documents (other than the Mortgages) shall constitute to the
extent required by the terms thereof fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in such Collateral,
in each case prior and superior in right to any other person, other than Liens
permitted by Section 7.01. The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable (except with respect to any
Secured Hedge Agreement or Cash Management Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower, the Issuing Bank
and the Administrative Agent) shall remain outstanding, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Restricted Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower beginning with the 2011 fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related

 

91



--------------------------------------------------------------------------------

consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, and beginning with the fiscal year ending in 2013,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Ernst & Young LLP or any
other independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, and beginning with
the fiscal quarter ending on December 31, 2012, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, but in any event no later than (x) ninety (90) days
after the end of the 2011 fiscal year and (y) sixty (60) days after the end of
each subsequent fiscal year, a budget prepared by management of the Borrower,
consistent with past practice or otherwise in form reasonably satisfactory to
the Administrative Agent for the fiscal year following such fiscal year then
ended (including a projected consolidated balance sheet and the related
consolidated statements of projected cash flow and projected income of the
Borrower and its Subsidiaries); and

(d) to the extent applicable, simultaneously with the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b)
above, related unaudited condensed consolidating financial statements reflecting
the material adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

 

92



--------------------------------------------------------------------------------

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) to the extent (x) permitted by the internal policies of such independent
certified public accountants and (y) that Section 7.11 was applicable during the
time period covered by the financial statements delivered under Section 6.01(a),
no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate or report of its independent
certified public accountants stating that in making the examination necessary
for such financial statements no knowledge was obtained of any Event of Default
under Section 7.11, except as specified in such certificate or, if any such
Event of Default shall exist, stating the nature of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and, if such
Compliance Certificate demonstrates an Event of Default of any covenant under
Section 7.11, one or more of the holders of Equity Interests of any Parent may
deliver, together with such Compliance Certificate, notice of their intent to
cure (a “Notice of Intent to Cure”) such Event of Default through capital
contributions or the purchase of Equity Interests as contemplated pursuant to
clause (x)(13) and the final proviso of the definition of “Consolidated EBITDA”,
provided that after receipt of the Notice of Intent to Cure and during the 15
Business Days during which such capital contributions or purchase of Equity
Interests may be made, unless and until the relevant cure amount is actually
received by the Borrower, no Lender or Issuing Bank shall be required to make
any Loans or issue any Letters of Credit hereunder;

(c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other material report or material
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower has filed with the SEC (other than any registration statement on
Form S-8) or with any national securities exchange and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business), any
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any Permitted
Subordinated Indebtedness Documentation or any Specified Debt in a principal
amount greater than the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

 

93



--------------------------------------------------------------------------------

(e) promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any of its
Subsidiaries;

(f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a list of each Subsidiary that is an Unrestricted
Subsidiary or an Immaterial Subsidiary as of the date of delivery of such
Compliance Certificate and (ii) copies of any Intellectual Property Security
Agreement delivered to the Collateral Agent in accordance with Section 2.09 of
the Security Agreement during the prior fiscal quarter;

(g) promptly after the furnishing thereof, copies of all financial statements,
forecasts, budgets or other similar information of WMG Holdings furnished by WMG
Holdings to the holders of the Holdco Senior Unsecured Notes;

(h) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(i) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request;

(j) promptly after entering into such agreement, the Sponsor Management
Agreement; and

(k) promptly (and in no event more than 90 days following the Closing Date), a
copy of the Security Agreement Amendment duly executed by each of the parties
thereto.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 10.01; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon request the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender and (ii) the Borrower shall notify (which may be by

 

94



--------------------------------------------------------------------------------

facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Section 6.03. Notices. Promptly upon a Responsible Officer of the Borrower
obtaining knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of any
Loan Party or any Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws and or in respect of IP
Rights or the assertion or occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with any Environmental Law or Environmental Permit, or
(iv) the occurrence of any ERISA Event or Foreign Benefit Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth
reasonable details of the occurrence referred to therein and stating what action
the Borrower has taken and proposes to take with respect thereto. The
Administrative Agent agrees to promptly transmit each notice received by it in
compliance with Section 6.03(a) to each Lender.

Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities except,
in each case, (a) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and adequate reserves with
respect thereto are maintained to the extent required by GAAP or (b) to the
extent the failure to pay or discharge the same could not reasonably be expected
to have a Material Adverse Effect.

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, except in a transaction permitted by Section 7.04

 

95



--------------------------------------------------------------------------------

or 7.05, (b) take all reasonable action to maintain all rights, privileges
(including its good standing), permits, licenses and franchises necessary in the
normal conduct of its business, except, in each case, as permitted by
Section 7.05 or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (c) preserve or renew all of its
registered patents, trademarks, trade names, service marks and copyrights, to
the extent required under the Security Agreement.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted.

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies insurance with respect to its material properties
and business against loss or damage of such types and in such amounts (after
giving effect to any self-insurance consistent with past practice, or reasonable
under the circumstances, and, in either case, customary for similarly situated
Persons engaged in the same or similar businesses as the Borrower and its
Restricted Subsidiaries) as are consistent with past practice, or reasonable
under the circumstances, and customarily carried under similar circumstances by
such other Persons.

Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 6.09. Books and Records. Maintain proper books of record and account in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all material financial transactions and
matters involving the assets and business of the Borrower and its Subsidiaries
taken as a whole.

Section 6.10. Inspection Rights. Permit representatives of the Administrative
Agent and each Lender (x) to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers all at the expense of the Borrower, and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and (y) to have reasonable discussions regarding
the business, operations, properties and financial condition of the Borrower and
its Subsidiaries with the Borrower’s independent certified public accountants;
provided that, excluding any such visits and

 

96



--------------------------------------------------------------------------------

inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10, the Administrative Agent shall not exercise such rights more often
than two (2) times during any calendar year absent the existence of an Event of
Default and only one (1) such time shall be at the Borrower’s expense; provided
further that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s accountants pursuant to clause (y) of the immediately preceding
sentence.

Section 6.11. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for general corporate purposes of the
Borrower and its Subsidiaries.

Section 6.12. Covenant to Guarantee Obligations and Give Security. (a) Upon
(i) the formation or acquisition of any new direct or indirect Domestic
Subsidiary that is a Wholly Owned Restricted Subsidiary (other than (A) an
Unrestricted Subsidiary, (B) any Subsidiary that is prohibited by any
Contractual Obligation (provided such prohibition was not incurred in connection
with or in contemplation of the acquisition of such Subsidiary) or by applicable
Laws from guaranteeing the Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide
such guarantee unless such consent, approval, license or authorization has been
received, (C) any Securitization Subsidiary, (D) any Domestic Subsidiary if
substantially all of its assets consist of the Equity Interests of one or more
Foreign Subsidiaries, (E) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary or (F) subject to clause (e) below, an
Immaterial Subsidiary, all Subsidiaries referenced in clauses (A) to (F) above
collectively, the “Excluded Subsidiaries”) by any Loan Party, (ii) the
designation in accordance with Section 6.17 of any existing direct or indirect
Wholly Owned Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary, (iii) any Wholly Owned Subsidiary that is an Unrestricted Subsidiary
(other than an Unrestricted Subsidiary that is otherwise an Excluded Subsidiary)
ceasing to be an Unrestricted Subsidiary, (iv) any Wholly Owned Restricted
Subsidiary that is an Immaterial Subsidiary (other than an Immaterial Subsidiary
that is otherwise an Excluded Subsidiary) ceasing to be an Immaterial Subsidiary
or any Wholly Owned Subsidiary that is an Immaterial Subsidiary (other than an
Immaterial Subsidiary that is otherwise an Excluded Subsidiary) being required
to become a Guarantor pursuant to clause (e) below, or (v) any Wholly Owned
Restricted Subsidiary guaranteeing any Related Debt, the Borrower shall, in each
case at the Borrower’s expense, within thirty (30) days after such formation,
acquisition, designation, change in status or guarantee or such longer period as
the Administrative Agent may agree in its discretion:

(A) cause each such Subsidiary to duly execute and deliver to the Administrative
Agent a guaranty substantially in the form of Exhibit D or a guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the Obligations of each Loan Party;

 

97



--------------------------------------------------------------------------------

(B) cause each such Subsidiary to duly execute and deliver to the Collateral
Agent a Security Agreement Supplement and those Collateral Documents required to
be delivered under the Security Agreement, as further specified by and in form
and substance reasonably satisfactory to the Collateral Agent (substantially
consistent with the Collateral Documents in effect on the Closing Date unless
otherwise consented to by the Collateral Agent), granting a Lien to the extent
required under the Security Agreement, in each case securing the Obligations of
such Subsidiary under its Guaranty;

(C) (x) cause each such Subsidiary to deliver (i) any and all certificates
representing Equity Interests owned by such Subsidiary (limited, in the case of
Equity Interests in a Foreign Subsidiary or in a Domestic Subsidiary, if
substantially all of the assets of such Domestic Subsidiary consist of the
Equity Interests of one or more Foreign Subsidiaries, to 65% of the outstanding
Equity Interests entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the Code) in such Foreign Subsidiary or
such Domestic Subsidiary and 100% of the Equity Interests not entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the Code) of such Foreign Subsidiary or Domestic Subsidiary) accompanied
by undated stock powers or other appropriate instruments of transfer executed in
blank and (ii) instruments evidencing the Pledged Debt in each case in excess of
$2,000,000 held by such Subsidiary, indorsed in blank to the Collateral Agent
and (y) cause each direct parent of such Subsidiary that is a Guarantor or is
required to become a Guarantor pursuant to Section 6.12(a)(A), to deliver any
and all certificates representing the outstanding Equity Interests of such
Subsidiary owned by such parent accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank; and

(D) take and cause such Subsidiary and each direct or indirect parent of such
Subsidiary to take whatever action is required under the Security Agreement or
otherwise deemed necessary in the reasonable opinion of the Collateral Agent to
vest in the Collateral Agent (or in any representative of the Collateral

 

98



--------------------------------------------------------------------------------

Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the Collateral Documents delivered pursuant to this
Section 6.12 and the Security Agreement, enforceable against all third parties
in accordance with their terms.

For the avoidance of doubt, (i) no Excluded Subsidiary shall be required
hereunder to guarantee the obligations of the Borrower or any Guarantor, (ii) no
Foreign Subsidiary shall be required hereunder to guarantee the obligations of
the Borrower or any Guarantor (unless such Foreign Subsidiary is a guarantor of
any Related Debt) and (iii) no more than 65% of the voting Equity Interests of
any Foreign Subsidiary shall be required to be pledged to support obligations of
the Borrower or any Guarantor (except to the extent pledged to support
obligations under any Related Debt).

(b) Upon the acquisition by any Loan Party of any property the Borrower will
cause such Loan Party to comply with the requirements under the Collateral
Documents and cause such assets to be subject to a perfected Lien in favor of
the Collateral Agent for the benefit of the Secured Parties to the extent
required under the Collateral Documents and the Borrower will cause the relevant
Loan Party to take such additional actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to above.

(c) [Reserved].

(d) Notwithstanding the foregoing, (x) the Collateral Agent shall not take a
security interest in those assets as to which the Collateral Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby and
(y) Liens required to be granted pursuant to this Section 6.12 shall be subject
to exceptions and limitations consistent with those set forth in the Collateral
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction). In the case of any conflict between this Agreement and
the Collateral Documents, the Collateral Documents shall govern and no assets
are required to be pledged or actions are required to be taken that are not
required to be pledged or taken under the Collateral Documents.

(e) If at any time the aggregate book value of all assets (determined on a
consolidated basis for all Immaterial Subsidiaries and their respective
Subsidiaries, but without duplication) (in this clause (e), the “aggregate asset
value”) of all Immaterial Subsidiaries that are not Guarantors exceeds
$50,000,000 (as reflected on the most recent financial statements required to be
delivered pursuant to Section 6.01 or, if the Borrower has failed to deliver
such

 

99



--------------------------------------------------------------------------------

financial statements, as reasonably determined by the Administrative Agent), the
Borrower shall cause one or more of such Immaterial Subsidiaries to become
Guarantors pursuant to this Section 6.12 such that, after giving effect thereto,
the aggregate book value of all assets of all Immaterial Subsidiaries that are
not Guarantors does not exceed $50,000,000.

Section 6.13. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, (b) obtain and renew all Environmental Permits necessary
for its operations and properties, and (c) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Hazardous Materials from any of its properties, in accordance
with the requirements of all Environmental Laws.

Section 6.14. Further Assurances. Promptly upon reasonable request by the
Collateral Agent (or, with respect to a Guaranty and any other Loan Document
(other than the Collateral Documents), the Administrative Agent) (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Guaranty, Collateral Document or
any other Loan Document and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Collateral
Agent (or, with respect to a Guaranty and any other Loan Document (other than
the Collateral Documents), the Administrative Agent) may reasonably require from
time to time in order to carry out more effectively the purposes of the Loan
Documents.

Section 6.15. [Reserved].

Section 6.16. Maintenance of Ratings. Use commercially reasonable efforts to
maintain a public corporate rating from S&P and a public corporate rating from
Moody’s, in each case in respect of the Borrower.

Section 6.17. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing and (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose any
Related Debt. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the net book value of the Borrower’s
investment therein.

 

100



--------------------------------------------------------------------------------

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable (except with respect to any
Secured Hedge Agreement or Cash Management Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Bank and the Administrative Agent) shall remain outstanding, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens under or pursuant to any of the Loan Documents and Liens securing
Indebtedness incurred under Section 7.03(b)(xxiii)(A), (B) and (D) (with respect
to subclause (D) solely with respect to debt incurred under
Section 7.03(b)(xxiii)(A) and (B));

(b) Liens existing on the date hereof and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(c) Liens for taxes, assessments or governmental charges (x) which are not
overdue for a period of more than thirty (30) days or (y) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
(in the case of this clause (y)) adequate reserves with respect thereto are
maintained on the books of the Borrower or the applicable Person to the extent
required by GAAP;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen or contractors or other like Liens arising in the
ordinary course of business (x) which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or (y) which are being
contested

 

101



--------------------------------------------------------------------------------

in good faith and by appropriate proceedings diligently conducted, if (in the
case of this clause (y)) adequate reserves with respect thereto are maintained
on the books of the Borrower or the applicable Person to the extent required by
GAAP;

(e) (i) pledges or deposits in the ordinary course of business or consistent
with past practice in connection with workers’ compensation, unemployment
insurance and other social security legislation and (ii) pledges and deposits in
the ordinary course of business or consistent with past practice securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance;

(f) deposits or other Liens to secure the performance of bids, contracts and
leases (other than Indebtedness for borrowed money), statutory obligations,
surety, stay, customs and appeal bonds, performance bonds, letters of credit or
bankers’ acceptances issued, and completion guarantees and other obligations of
a like nature (including those to secure health, safety and environmental
obligations) in each case incurred in the ordinary course of its business or
consistent with past practice;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of any such judgment have not been finally terminated or the period
within which such proceedings may be initiated has not expired;

(i) Liens securing Indebtedness permitted under Sections 7.03(b)(v) and
(b)(xvi); provided that (i) such Liens attach concurrently with or within two
hundred and seventy (270) days after the acquisition, repair, replacement,
construction or improvement (as applicable) of the property subject to such
Liens, (ii) such Liens do not at any time encumber any property except for
accessions to such property other than the property financed by such
Indebtedness and the proceeds and the products thereof and (iii) with respect to
Capital Lease Obligations, such Liens do not at any time extend to or cover any
assets (except for accessions to such assets) other than the assets subject to
such Capital Lease Obligations; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

 

102



--------------------------------------------------------------------------------

(j) leases, licenses, subleases or sublicenses granted to or from others in the
ordinary course of business (x) which do not interfere in any material respect
with the business of the Borrower or any of its material Restricted Subsidiaries
or (y) which are not granted for the purpose of securing any Indebtedness of the
Borrower or any Restricted Subsidiary owing to such lessee, licensee, sublessee
or sublicensee;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under this Agreement to be applied against
the purchase price for such Investment, or (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05;

(n) Liens on property of any Foreign Subsidiary that does not constitute
Collateral securing Indebtedness of any Foreign Subsidiary to the extent
permitted under Section 7.03(b);

(o) Liens in favor of the Borrower or a Restricted Subsidiary of the Borrower
securing Indebtedness permitted under Section 7.03(b)(iv);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Closing Date and any modifications, replacements,
renewals or extensions thereof; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary and (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

 

103



--------------------------------------------------------------------------------

(q) Liens arising from precautionary UCC financing statement filings regarding
leases entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(t) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(u) Permitted Encumbrances;

(v) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $50,000,000;

(w) Liens on Securitization Assets owned by a Securitization Subsidiary securing
Indebtedness permitted by Section 7.03(b)(xvii);

(x) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(y) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(z) Liens (x) securing any Swap Contracts, including Secured Hedge Agreements,
permitted hereunder or (y) cash management obligations, including Cash
Management Obligations, permitted hereunder;

(aa) Liens on cash and Cash Equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

 

104



--------------------------------------------------------------------------------

(bb) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any Joint Venture or similar arrangement pursuant to
any Joint Venture or similar agreement;

(cc) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.03(b)(xviii) and (xix); and

(dd) customary Liens of an indenture trustee on money or property held or
collected by it to secure fees, expenses and indemnities owing to it by any
obligor under an indenture.

Section 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or such Restricted Subsidiary in assets that
were cash or Cash Equivalents when such Investment was made;

(b) (i) loans and advances to officers, directors and employees of any Parent,
the Borrower or any of their respective Subsidiaries (x) for reasonable
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practice or (y) to fund such Person’s purchases of Equity Interests of the
Borrower or any Parent in an aggregate principal amount (net of any proceeds of
such loans and advances used to purchase Equity Interests of the Borrower or
contributed to the equity capital thereof) not to exceed, in the case of this
clause (y), $20,000,000 outstanding at any time and (ii) promissory notes of any
officer, director, employee or other member of the management of any Parent, the
Borrower or any of their respective Subsidiaries acquired in connection with the
issuance of Equity Interests of the Borrower or any Parent (including any
options, warrants or other rights in respect thereof) to such Person;

(c) Investments (i) by the Borrower or any of its Restricted Subsidiaries in any
Loan Party (including any new Restricted Subsidiary which becomes a Loan Party
or is being merged into an entity that becomes a Loan Party but excluding any
Foreign Subsidiary), (ii) by any Restricted Subsidiary that is not a Loan Party
in any other such Restricted Subsidiary that is also not a Loan Party and
(iii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate amount (net of any cash repayment of or return on
such Investments theretofore received not to exceed the original amount
invested) of all such Investments pursuant to this clause (iii), together with
the Specified Acquisitions Aggregate Amount, does not exceed $300,000,000 at any
time outstanding;

(d) Investments consisting of accounts receivable or notes receivable arising in
the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or
otherwise, and other credits to suppliers in the ordinary course of business;

 

105



--------------------------------------------------------------------------------

(e) Investments consisting of Liens, Indebtedness (including Guarantees),
fundamental changes, Dispositions and Restricted Payments permitted under
Sections 7.01, 7.03, 7.04, 7.05 and 7.06, respectively;

(f) Investments existing on the date hereof or made pursuant to binding
commitments in effect on the date hereof and set forth on Schedule 7.02(f) and
any modification, replacement, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests (other than directors’ qualifying shares) in a Person that,
upon the consummation thereof, will be owned directly by the Borrower or one or
more of its Subsidiaries (including, without limitation, as a result of a merger
or consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(i) (each, a “Permitted
Acquisition”):

(A) each applicable Loan Party and any such newly created or acquired Subsidiary
shall, or will within the times specified therein, have complied with the
requirements of Section 6.12;

(B) with respect to any acquisition of Equity Interests in a Person that,
immediately following such acquisition, will not be a Loan Party and any
acquisition of property, assets or business by a Person that is not a Loan Party
(including, in each case, as a result of such Person being or being owned by a
non-Wholly Owned Subsidiary) (each, a “Specified Acquisition”), the total cash
consideration (including, without limitation, earnouts and other contingent
payment obligations to the sellers thereof but excluding any Excluded
Consideration) paid by or on behalf of the Borrower and its Restricted
Subsidiaries for any such Specified Acquisition, plus the total cash
consideration paid by or on behalf of the Borrower and its Restricted
Subsidiaries for all other Specified Acquisitions made by the Borrower and its
Restricted Subsidiaries pursuant to this Section 7.02(i) (such aggregate amount,
the “Specified Acquisitions Aggregate Amount”) shall not exceed $100,000,000
and, when aggregated with all Investments made pursuant to Section 7.02(c)(iii),
shall not exceed $300,000,000 at any time outstanding;

 

106



--------------------------------------------------------------------------------

(C) immediately before and immediately after giving pro forma effect to such
purchase or other acquisition, no Event of Default shall have occurred and be
continuing; and

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which such
purchase or other acquisition is consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this clause (i) have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition (or, with respect to requirements under
Section 6.12, on or prior to the time such requirement is required to be
satisfied under Section 6.12), provided that no such certificate shall be
required to be delivered if the aggregate cash consideration to be paid in
connection with such acquisition does not exceed $25,000,000;

(j) Investments the payment for which consists of Equity Interests of the
Borrower or any Parent (exclusive of Disqualified Equity Interests);

(k) Investments in the ordinary course of business consisting of any advance
directly or indirectly related to royalties or future profits (whether or not
recouped), directly or indirectly (including through capital contributions or
loans to an entity or Joint Venture relating to such artist(s) or writer(s)) to
one or more artists or writers pursuant to label and license agreements,
agreements with artists/writers and related ventures, pressing and distribution
agreements, publishing agreements and any similar contract or agreement entered
into from time to time in the ordinary course of business;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers, customers and
other Persons and in settlement of delinquent obligations of, and other disputes
with, customers, suppliers and other Persons arising in the ordinary course of
business and upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(m) loans and advances to WMG Holdings in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to WMG Holdings in accordance with Section 7.06;

 

107



--------------------------------------------------------------------------------

(n) other Investments; provided that such Investments (net of any cash repayment
of or return on such Investments theretofore received) do not exceed (at the
time any such Investment is made and without giving effect to the sale of any
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities) (i) the greater of (A) $75,000,000 and
(B) 5.0% of Consolidated Tangible Assets plus (ii) the Available CNI Amount;
provided that before and immediately after giving effect to such Investment, no
Default or Event of Default shall exist or would result from such Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing the Qualified Securitization
Financing or any related Indebtedness; provided that any Investment in a
Securitization Subsidiary is in the form of a Purchase Money Note, contribution
of additional Securitization Assets or equity investments;

(q) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(q) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash and/or marketable securities, not to exceed the greater of
(x) $75,000,000 and (y) 6.0% of Consolidated Tangible Assets at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided
that before and immediately after giving effect to such Investment, no Default
or Event of Default shall exist or would result from such Investment;

(r) any advance directly or indirectly related to royalties or future profits
(whether or not recouped), directly or indirectly (including through capital
contributions or loans to an entity or Joint Venture relating to such artist(s)
or writer(s)), to one or more artists or writers pursuant to label and license
agreements, agreements with artists/writers and related ventures, pressing and
distribution agreements, publishing agreements and any similar contract or
agreement entered into from time to time in the ordinary course of business;

(s) Investments in any Subsidiary or any Joint Venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(t) loans made by the Borrower to WMG Acquisition (UK) Limited in an aggregate
amount of up to £100,000,000 at any time outstanding;

 

108



--------------------------------------------------------------------------------

(u) Investments by the Borrower or a Restricted Subsidiary in (i) Joint Ventures
engaged in a Permitted Business and (ii) non-Wholly Owned Subsidiaries in an
aggregate amount, taken together with all other Investments made pursuant to
this clause (u) that are at that time outstanding amounts, not to exceed the
greater of $100.0 million and 8.5% of Consolidated Tangible Assets;

(v) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;

(w) Investments consisting of licensing or contribution of IP Rights pursuant to
joint marketing or similar arrangements with other Persons;

(x) Investments by the Borrower or a Restricted Subsidiary in a Permitted
Business in an aggregate amount, taken together with all other Investments made
pursuant to this clause (x) that are at that time outstanding (without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash and/or marketable securities), not to exceed
the greater of $150 million and 12.5% of Consolidated Tangible Assets;

(y) loans and advances to, or guarantees of Indebtedness of, employees not in
excess of $15 million in the aggregate outstanding at any time; and

(z) Investments made in Joint Ventures in existence on the Closing Date as
required by, or made pursuant to, buy/sell arrangements between the joint
venture parties set forth in, joint venture agreements and similar binding
arrangements in effect on the Closing Date;

all such Investments set forth in these clauses (a) through (z) being
collectively referred to as “Permitted Investments”.

The amount of all Investments (other than cash) will be the fair market value on
the date of the Investment of the asset(s) or securities proposed to be
transferred or issued by the Borrower or such Subsidiary, as the case may be,
pursuant to the Investment.

Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) in the case of the Borrower:

(i) Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates, foreign exchange rates or commodities pricing
risks incurred in the ordinary course of business or consistent with prudent
business practice and not for speculative purposes; and

 

109



--------------------------------------------------------------------------------

(ii) Permitted Subordinated Indebtedness in an aggregate amount not to exceed
$100,000,000 at any time outstanding.

(b) in the case of the Borrower and its Restricted Subsidiaries:

(i) Indebtedness of the Loan Parties under the Loan Documents;

(ii) Indebtedness outstanding on the date hereof and listed on Schedule 7.03(b)
and any Permitted Refinancing thereof;

(iii) Guarantees of the Borrower and its Restricted Subsidiaries in respect of
Indebtedness of the Borrower or such Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting Related Debt shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guarantee and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(iv) Indebtedness of (A) any Loan Party owing to any other Loan Party, (B) any
Restricted Subsidiary that is not a Loan Party owing to (1) any other Restricted
Subsidiary that is not a Loan Party or (2) the Borrower or a Loan Party in
respect of an Investment permitted under Section 7.02(c), Section 7.02(n),
Section 7.02(x) or Section 7.02(z) and (C) any Loan Party owing to any
Restricted Subsidiary that is not a Loan Party in an aggregate principal amount
not to exceed $300,000,000 at any time outstanding; provided that (x) any
subsequent issuance or transfer of any Equity Interests or any other event that
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any subsequent transfer of any such Indebtedness (except to the Borrower or a
Restricted Subsidiary) shall be deemed, in each case, to constitute the
incurrence of such Indebtedness by the issuer thereof and (y) within 90 days of
the Closing Date all such Indebtedness of any Loan Party incurred under clause
(iv)(C) must be expressly subordinated to its Obligations;

(v) Indebtedness (including Capital Lease Obligations and purchase money
obligations) incurred by the Borrower or any Restricted Subsidiary to finance
the purchase, lease or improvement of property (real or personal) or equipment
that is used or useful in a Permitted Business (whether through the direct
purchase of assets or the Equity Interests of

 

110



--------------------------------------------------------------------------------

any Person owning such assets) and any Permitted Refinancing thereof; provided
that the aggregate amount of all such Indebtedness at any time outstanding shall
not exceed the greater of (x) $50,000,000 and (y) 4.0% of Consolidated Tangible
Assets;

(vi) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding for all such Persons taken together (excluding Indebtedness
referred to in clause (iv) above) not exceeding the greater of (x) $100,000,000
and (y) 8.5% of the Consolidated Tangible Assets of the Foreign Subsidiaries;

(vii) Indebtedness in respect of Swap Contracts required in connection with any
Securitization Financing or in respect of other Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks
incurred in the ordinary course of business and not for speculative purposes;

(viii) Indebtedness (other than for borrowed money) subject to Liens permitted
under Section 7.01;

(ix) (A) Indebtedness of the Borrower and its Restricted Subsidiaries
(1) assumed, or of a Person that becomes a Restricted Subsidiary, in each case
in connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, or (2) owed to the
seller of any property acquired in a Permitted Acquisition on an unsecured
basis, provided that any such Indebtedness shall be subordinated to the
Obligations, which subordination shall be on terms reasonably satisfactory to
the Administrative Agent, if the aggregate amount of Indebtedness incurred under
this clause (2) exceeds $50,000,000 at any time outstanding; in each case, so
long as both immediately prior and after giving effect to such assumption, a
Person becoming a Restricted Subsidiary or incurrence, no Event of Default shall
exist or result therefrom; and (B) any Permitted Refinancing of the Indebtedness
set forth in clause (ix)(A) above;

(x) Indebtedness representing deferred compensation or stock based compensation
to officers, directors and employees of any Parent, the Borrower and its
Subsidiaries incurred in the ordinary course of business;

(xi) Indebtedness consisting of obligations of the Borrower or its Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions and Permitted Acquisitions;

(xii) cash management obligations and other Indebtedness in respect of netting
services, cash pooling, overdraft protections and similar

 

111



--------------------------------------------------------------------------------

arrangements in each case in connection with deposit accounts arrangements and
in the ordinary course of business, and Indebtedness or other obligations under
any Cash Management Obligations;

(xiii) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees of any Parent, the Borrower
or any Restricted Subsidiary, their respective estates, spouses or former
spouses in lieu of or combined with cash payments to finance the purchase or
redemption of Equity Interests of the Borrower or any Parent permitted by
Section 7.06;

(xiv) Indebtedness incurred by the Borrower or its Restricted Subsidiaries in a
Permitted Acquisition or Disposition under agreements providing for
indemnification, earn-outs, adjustments of the purchase price or similar
adjustments and contingent obligations;

(xv) [Reserved];

(xvi) Indebtedness in an aggregate principal amount not to exceed $250,000,000
at any time outstanding;

(xvii) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is non-recourse to the Borrower or any Restricted
Subsidiary (except for Standard Securitization Undertakings);

(xviii) Non-Recourse Product Financing Indebtedness;

(xix) Non-Recourse Acquisition Financing Indebtedness;

(xx) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xxi) Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including without limitation
letters of credit in respect of workers compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

 

112



--------------------------------------------------------------------------------

(xxii) obligations in respect of performance and surety bonds and performance
and completion guarantees provided by the Borrower or any of its Restricted
Subsidiaries or obligations in respect of letters of credit, in each case in the
ordinary course of business or consistent with past practice;

(xxiii) Indebtedness under (A) the Existing Senior Secured Notes in an aggregate
principal amount not to exceed $1,100,000,000, (B) the New Senior Secured Notes
in an aggregate principal amount not to exceed $150,000,000, (C) the Senior
Unsecured Notes in an aggregate principal amount not to exceed $765,000,000 and
(D) any Permitted Refinancing in respect of the foregoing;

(xxiv) Indebtedness arising from the honoring by a bank or financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that such Indebtedness is extinguished
within five Business Days of its incurrence;

(xxv) Indebtedness supported by a Letter of Credit in a principal amount not in
excess of the stated amount of such Letter of Credit;

(xxvi) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to the Borrower, any Subsidiary or Joint Venture in the ordinary course
of business;

(xxvii) Indebtedness of WMG Acquisition (UK) Limited arising from the Investment
described in Section 7.02(t); and

(xxviii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest in respect of
obligations described in clauses (i) through (xxvii) above.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this covenant.

Section 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge or consolidate with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction), provided that the Borrower shall be the continuing or

 

113



--------------------------------------------------------------------------------

surviving Person or the surviving Person shall expressly assume the obligations
of the Borrower in a manner reasonably acceptable to the Administrative Agent,
or (ii) any one or more other Restricted Subsidiaries, provided that when any
Restricted Subsidiary that is a Loan Party is merging with another Restricted
Subsidiary, (A) a Loan Party shall be the continuing or surviving Person or
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02(c) and 7.03(b)(iv);

(b) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Loan Party, then the transferee must either be the Borrower or another Loan
Party or (ii) to the extent constituting an Investment, such Investment must be
a permitted Investment in or Indebtedness of a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 and 7.03, respectively;

(d) any Restricted Subsidiary may merge with any other Person in order to effect
an Investment permitted pursuant to Section 7.02; provided that (i) the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall, or will within the times
specified therein, have complied with the requirements of Section 6.12 to the
extent Section 6.12 is applicable, (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 7.02 or (iii) to the extent constituting a Disposition, such Disposition
must be permitted in accordance with Section 7.05; and

(e) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05;

provided that, for the purposes of this covenant only, a Music Publishing Sale
will not be deemed to be a sale, assignment, transfer, conveyance or other
disposition of all or substantially all of the properties or assets of the
Borrower or of any of its Restricted Subsidiaries.

Section 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

 

114



--------------------------------------------------------------------------------

(b) (i) Dispositions of inventory in the ordinary course of business, and
(ii) dispositions of Equity Interests received as consideration under contracts
entered into in the ordinary course of business with digital service providers
or other providers;

(c) Dispositions of property by any Restricted Subsidiary to the Borrower or to
a Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party (i) the transferee thereof must either be the Borrower or another
Loan Party or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.02;

(d) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(e) Dispositions of cash and Cash Equivalents;

(f) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(g) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries;

(h) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(i) Dispositions of property or assets by the Borrower and its Restricted
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Event of Default shall exist or would
result from such Disposition, (ii) the aggregate book value of all property
Disposed of in reliance on this clause (i) shall not exceed $100,000,000 in any
fiscal year or $250,000,000 in the aggregate since the Closing Date and
(iii) the purchase price for such property paid to the Borrower or such
Restricted Subsidiary shall be not less than 75% cash or Cash Equivalent
consideration;

(j) Dispositions of Securitization Assets and other related assets of the type
specified in the definition of “Securitization Financing” (or a fractional
undivided interest therein) in a Qualified Securitization Financing;

(k) Dispositions listed on Schedule 7.05(k);

(l) Dispositions of Investments in Joint Ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements;

 

115



--------------------------------------------------------------------------------

(m) the abandonment of IP Rights in the ordinary course of business, which in
the reasonable good faith determination of the Borrower are not material to the
conduct of the business of the Borrower and its Restricted Subsidiaries taken as
a whole;

(n) (i) the cross-licensing or licensing of IP Rights, in the ordinary course of
business in a manner that does not materially interfere with the business of the
Borrower and its Restricted Subsidiaries and (ii) the contemporaneous exchange,
in the ordinary course of business, of property for property of a like kind, to
the extent that the property received in such exchange is of a value equivalent
to the value of the property exchanged (provided that after giving effect to
such exchange, the value of the property of the Borrower or any other Loan Party
subject to Liens in favor of the Collateral Agent under the Collateral Documents
is not materially reduced);

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(p) any Music Publishing Sale;

(q) any sale, transfer or other disposition necessary or advisable in the good
faith determination of the Borrower in order to consummate any acquisition
(including any acquisition by means of a merger or consolidation with or into
the Borrower or any Restricted Subsidiary);

(r) Disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate fair market value of less than $50,000,000;

(s) foreclosures, condemnations or any similar actions with respect to assets;

(t) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business; and

(u) the unwinding or termination of any Swap Contracts.

Provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (c), (d), (k), (m), (r) or (s)), shall be
for no less than the fair market value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than the Borrower or any of its
Restricted Subsidiaries, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to, and shall, take any actions necessary or appropriate in order to
effect the foregoing.

 

116



--------------------------------------------------------------------------------

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly Owned Restricted Subsidiary, to the Borrower and any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;

(c) the Borrower may make Restricted Payments in an aggregate amount at any time
outstanding equal to the amount of Excluded Contributions;

(d) the Borrower may make Restricted Payments in connection with the
Acquisition, any Notes Exchange and the other Transactions;

(e) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into transactions expressly permitted by
Section 7.04, 7.05 or 7.08;

(f) repurchases or withholding of Equity Interests deemed to occur upon exercise
of stock options or warrants, or the vesting of restricted stock (including
restricted stock units) or other Equity Interests, if such Equity Interests
represent a portion of the exercise price of, or withholding obligation with
respect to, such options, warrants, restricted stock or other Equity Interests
and any related payment or withholding in respect of such obligation;

(g) to pay, or permit any Parent to pay, for the repurchase, retirement or other
acquisition or retirement for value of common Equity Interests of the Borrower
or any Parent held by any future, present or former director, employee or
consultant of the Borrower, any Parent or any of its Subsidiaries or their
respective estates, spouses or former spouses pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement (including, for the avoidance of doubt, any principal and interest
payable on any notes issued by the Borrower, any Subsidiary or any Parent in
connection with any such repurchase, retirement or other acquisition), or any
stock subscription or shareholder agreement, including any Equity Interest
rolled over by management of the Borrower, any Subsidiary or any Parent in
connection with the Transactions; provided that the aggregate amount of
Restricted Payments made under this clause (g) does not exceed in any calendar
year $30,000,000 (with unused amounts in any calendar year being carried over to
the two (2) succeeding calendar years); and provided further that such amount in
any calendar year may be increased by an amount not to exceed (A) the cash
proceeds

 

117



--------------------------------------------------------------------------------

from the sale of Equity Interests (other than Disqualified Equity Interests) of
the Borrower and, to the extent contributed to the Borrower, Equity Interests of
any Parent, to any future, present or former, director, employee or consultant
of the Borrower or any Parent or any of its Subsidiaries that occurs after the
Closing Date plus (B) the amount of any cash bonuses otherwise payable to any
future, present or former, director, employee or consultant of the Borrower, any
Parent or any of its Subsidiaries that are foregone in return for the receipt of
Equity Interests of the Borrower, any Parent or any of its Subsidiaries pursuant
to a deferred compensation plan of such entity plus (C) the cash proceeds of key
man life insurance policies received by the Borrower or its Restricted
Subsidiaries after the Closing Date (provided that the Borrower may elect to
apply all or any portion of the aggregate increase contemplated by clauses (A),
(B) and (C) above in any calendar year) less (D) the amount of any Restricted
Payments previously made pursuant to clauses (A), (B) and (C) of this clause
(g); and provided further that cancellation of Indebtedness owing to the
Borrower from any future, present or former, director, employee or consultant of
the Borrower, any Parent, or any of its Subsidiaries or their respective
estates, spouses or former spouses in connection with a repurchase of Equity
Interests of the Borrower or any Parent shall not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement;

(h) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
any Parent in amounts intended to enable any such Parent to pay or cause to be
paid:

(i) franchise and excise taxes and other fees, taxes and expenses required to
maintain its corporate or other legal existence;

(ii) federal, foreign, state and local income or franchise taxes with respect to
any period for which the Borrower is a member of a consolidated, combined or
unitary group of which such Parent is a member; provided that the amount of such
payments shall not exceed the tax liability that the Borrower and its
Subsidiaries would have incurred were such taxes determined as if such entities
were a stand-alone group; and provided that Restricted Payments under this
clause in respect of any taxes attributable to the income of any Unrestricted
Subsidiaries may be made only to the extent that such Unrestricted Subsidiaries
have made cash payments to the Borrower or its Restricted Subsidiaries;

(iii) customary salary, bonus and other benefits payable to officers, directors
and employees of any Parent to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

 

118



--------------------------------------------------------------------------------

(iv) general corporate overhead costs and expenses (including professional
expenses) for any Parent to the extent such costs and expenses are attributable
to the ownership or operation of the Borrower and its Restricted Subsidiaries;

(v) fees and expenses other than to Affiliates related to any unsuccessful
equity or debt offering not prohibited by this Agreement;

(vi) taxes arising by virtue of (a) having capital stock outstanding or being a
direct or indirect holding company parent of the Borrower, any Subsidiary of the
Borrower or any Parent, (b) having guaranteed any obligations of the Borrower or
any Subsidiary of the Borrower, (c) having made a payment in respect of any of
the payments permitted to be made to it under this Section 7.06, (d) any actions
taken with respect to any IP Rights and associated rights relating to the
business of the Borrower or any Subsidiary of the Borrower and (e) the receipt
of, or entitlement to, any payment permitted to be made under this Section 7.06
or any payment in connection with the Transactions or any Notes Exchange,
including any payment received after the Closing Date pursuant to any agreement
related to the Transactions or any Notes Exchange;

(vii) payments made or expected to be made to cover social security, medicare,
withholding and other taxes payable in connection with any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of any Parent or to make any other payment that would, if made by the
Borrower or any Restricted Subsidiary, be permitted pursuant to clause
(k) below;

(viii) annual management, consulting, monitoring and advisory fees to any of the
Sponsor and its Affiliates in an aggregate amount in any fiscal year not to
exceed the Maximum Management Fee Amount, and related expenses and indemnities,
pursuant to the Sponsor Management Agreement or otherwise; provided that before
and immediately after giving effect to such payment, no Default or Event of
Default shall exist or would result from such action; and

(ix) interest and principal when due on the Holdco Senior Unsecured Notes;
provided that before and immediately after giving effect to such payment, no
Event of Default under 8.01(a) or (f) shall exist or would result from such
action;

(i) from and after a Qualifying IPO the declaration and payment of dividends on
the Borrower’s common stock (or the payment of dividends to any Parent to fund a
payment of dividends on such Parent’s common stock), following the first
Qualifying IPO of the Borrower’s common stock or the common stock of

 

119



--------------------------------------------------------------------------------

any Parent after the Closing Date, of up to 6.0% per annum of the net cash
proceeds received by or contributed to the Borrower in or from any such
Qualifying IPO;

(j) Restricted Payments, together with the aggregate amount of prepayments,
redemptions, purchases, defeasances and other payments made pursuant to
Section 7.12(a)(iii) in an aggregate amount not to exceed (x) $100,000,000 plus
(y) the Available CNI Amount, provided that before and immediately after giving
effect to such Restricted Payment, no Default or Event of Default shall exist or
would result from such action;

(k) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former, director, employee or
consultant of the Borrower, any of its Subsidiaries or any Parent and their
respective estates, spouses and former spouses and repurchases or withholding of
Equity Interests deemed to occur upon exercise of stock options or warrants or
the vesting of equity awards (including restricted stock and restricted stock
units) if such Equity Interests represent a portion of the exercise price of, or
withholding obligation with respect to, such options, warrants or equity awards
and any related payment in respect of such obligation;

(l) Restricted Payments made in connection with the Transactions, the Sponsor
Management Agreement or as otherwise consented to by the Administrative Agent
(not to be unreasonably withheld or delayed) in an aggregate amount not greater
than $90,000,000 within 60 days after the Closing Date with respect to the
fiscal year during which the Closing Date occurs to the extent the basket under
Section 4.11(b)(16) of the indenture governing the Existing Senior Secured Notes
has not been used in such fiscal year on or prior to the Closing Date; and

(m) the declaration and payment of dividends to, or the making of loans to, WMG
Holdings in an amount not exceeding the amount of Excess Proceeds remaining
after the consummation of any Asset Sale Offer (each as defined in the Senior
Unsecured Notes Indenture), the proceeds of which are applied solely to the
repurchase, redemption, defeasance or other acquisition or retirement for value
of any Holdco Senior Unsecured Notes; provided that before and immediately after
giving effect to such payment, no Event of Default under 8.01(a) or (f) shall
exist or would result from such action.

Section 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from (a) those lines of business conducted by
the Borrower and its Subsidiaries on the Closing Date or (b) those lines of
business reasonably related, complementary, incidental or ancillary to those
lines of business conducted by the Borrower and its Subsidiaries on the Closing
Date or any reasonable extensions, developments or expansions of any thereof.

 

120



--------------------------------------------------------------------------------

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower involving aggregate consideration in
excess of $15,000,000, whether or not in the ordinary course of business, other
than (a) transactions among the Borrower and/or any Restricted Subsidiary or any
entity that becomes a Restricted Subsidiary as a result of such transaction,
(b) on fair and reasonable terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) the payment of fees and expenses in
connection with the consummation of the Transactions or any Notes Exchange in
amounts disclosed to the Joint Lead Arrangers prior to the Closing Date, (d) so
long as no Event of Default shall have occurred and be continuing under
Section 8.01(f), the payment of management, consulting, advisory and monitoring
fees to the Sponsor and its Affiliates in settlement of all amounts payable
pursuant to the Sponsor Management Agreement or otherwise in an aggregate amount
not to exceed the Maximum Management Fee Amount, and related expenses and
indemnities or otherwise, (e) equity issuances by the Borrower permitted under
Section 7.06, (f) loans and other transactions by the Borrower and its
Restricted Subsidiaries to the extent permitted under this Article 7, (g)
customary fees and compensation payable to, and indemnities and reimbursements
provided on behalf of, officers, directors, employees or consultants of the
Borrower, any Parent or any Restricted Subsidiaries, (h) entering into, and
performing the obligations under, any tax sharing agreement among the Borrower,
any Parent and any Subsidiary consistent with the limitations imposed on
Restricted Payments, (i) any transaction with a Securitization Subsidiary
effected as part of a Qualified Securitization Financing, (j) the payments by
the Borrower or any Restricted Subsidiary to the Sponsor and any of its
Affiliates made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, which
payments are approved by a majority of the members of the Board of Directors of
the Borrower in good faith, (k) transactions pursuant to agreements in existence
on the date hereof and set forth on Schedule 7.08 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect, (l) payments or loans (or cancellations of loans) to employees or
consultants of the Borrower or any Parent or any Restricted Subsidiary which are
approved by a majority of the Board of Directors of the Borrower in good faith
and which are otherwise permitted under this Agreement, (m) dividends,
redemptions and repurchases permitted under Section 7.06, (n) payments to or
from, and transactions with, any Joint Venture in the ordinary course of
business (including, without limitation, any cash management activities related
thereto) and (o) licenses of IP Rights in the ordinary course of business.

 

121



--------------------------------------------------------------------------------

Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to or invest in the Borrower or any Guarantor or
(b) the Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facility and the Obligations or under the Loan Documents; provided that the
foregoing shall not apply to Contractual Obligations which (i) (x) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (iii) represent Indebtedness
of a Restricted Subsidiary of the Borrower which is not a Loan Party which
(A) is permitted by Section 7.03 or (B) arises in connection with obligations
secured by Liens permitted under Section 7.01, (iv) arise in connection with any
Disposition permitted by Section 7.05, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to Joint Ventures
permitted under Section 7.02, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Permitted Subordinated Indebtedness), (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions may relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(b)(v) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest, (x) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (xi) are encumbrances or restrictions in connection with Non-Recourse
Product Financing Indebtedness or Non-Recourse Acquisition Financing
Indebtedness, (xii) are restrictions existing under the Loan Documents, the
Senior Secured Notes, the Senior Unsecured Notes and any encumbrances or
restrictions in connection with Swap Contracts and cash management obligations,
(xiii) are Contractual Obligations incurred in the ordinary course of business
which include customary provisions restricting the assignment of any agreement
relating thereto (xiv) are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business or

 

122



--------------------------------------------------------------------------------

restrictions on cash or other deposits permitted under Section 7.01, (xv) are
purchase money obligations that impose encumbrances or restrictions on the
property so acquired, (xvi) secure any Indebtedness otherwise permitted to be
incurred pursuant to Section 7.01 and 7.03 that limits the right of the debtor
to dispose of the assets securing such Indebtedness, (xvii) are encumbrances or
restrictions pursuant to any agreement, instrument or obligation (a “Refinancing
Agreement”) effecting an extension, renewal, increase, refunding, replacement or
refinancing of any contract, instrument or obligation referred to in clauses
(i) through (xvi) of this Section 7.09 (an “Initial Agreement”) or that is, or
is contained in, any amendment, supplement, restatement or other modification to
an Initial Agreement or Refinancing Agreement (an “Amendment”); provided that
the encumbrances and restrictions contained in any such Refinancing Agreement or
Amendment taken as a whole are not materially less favorable to the Lenders than
the encumbrances and restrictions contained in the Initial Agreement or Initial
Agreements to which such Refinancing Agreement or Amendment relates or
(xviii) are encumbrances or restrictions that arise or are agreed to in the
ordinary course of business and do not detract from the value of property or
assets of the Borrower or any Restricted Subsidiary in any manner material to
the Borrower or such Restricted Subsidiary.

Section 7.10. [Reserved].

Section 7.11. Financial Covenant. Permit the Leverage Ratio as of the end of any
fiscal quarter of the Borrower set forth below to be greater than maximum ratio
(the “Maximum Leverage Ratio”) set forth opposite such fiscal quarter, if at the
end of such fiscal quarter the aggregate principal amount of Loans outstanding
(excluding, for the avoidance of doubt, any issued Letters of Credit) is in
excess of $5,000,000:

 

Fiscal Quarter

  

Maximum Leverage Ratio

Q4 2011

   6.25:1.00

Q1 2012

   6.25:1.00

Q2 2012

   6.25:1.00

Q3 2012

   6.25:1.00

Q4 2012

   6.25:1.00

Q1 2013

   6.00:1.00

Q2 2013

   6.00:1.00

Q3 2013

   6.00:1.00

Q4 2013

   6.00:1.00

Q1 2014

   6.00:1.00

Q2 2014

   6.00:1.00

Q3 2014

   6.00:1.00

Q4 2014

   5.75:1.00

Q1 2015

   5.75:1.00

Q2 2015

   5.75:1.00

 

123



--------------------------------------------------------------------------------

Fiscal Quarter

  

Maximum Leverage Ratio

Q3 2015

   5.75:1.00

Q4 2015

   5.50:1.00

Q1 2016

   5.50:1.00

Q2 2016

   5.50:1.00

Q3 2016

   5.25:1.00

Q4 2016

   5.25:1.00

For purposes of making the computation referred to above, if any Specified
Transaction has been made by the Borrower or any of its Restricted Subsidiaries
during the Measurement Period or subsequent to the Measurement Period and on or
prior to the date of determination of the Leverage Ratio, the Leverage Ratio
shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Measurement Period. If, since the beginning of
such Measurement Period, any Person became a Restricted Subsidiary or was merged
with or into the Borrower or any of its Restricted Subsidiaries and, since the
beginning of such Measurement Period, such Person shall have made any Specified
Transaction that would have required adjustment pursuant to the immediately
preceding sentence if made by the Borrower or a Restricted Subsidiary since the
beginning of such Measurement Period, then the Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such Specified
Transaction had occurred at the beginning of such Measurement Period.

For purposes of this Section 7.11, whenever pro forma effect is to be given to
any Specified Transaction (including the Transactions and the Notes Exchange),
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower and may, in accordance with
clause (y) of the definition of “Consolidated EBITDA” include, for the avoidance
of doubt, cost savings and synergies resulting from or related to any such
Specified Transaction (including the Transactions and the Notes Exchange) which
is being given pro forma effect that have been or are expected to be realized
and for which the actions necessary to realize such cost savings and synergies
are taken or expected to be taken no later than 12 months after the date of any
such Specified Transaction (in each case as though such cost savings and
synergies had been realized on the first day of the applicable Measurement
Period).

Section 7.12. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) the Specified Junior Debt or make any payment in violation of any
subordination terms of any Permitted Subordinated Indebtedness

 

124



--------------------------------------------------------------------------------

Documentation except (i) refinancing thereof with the Net Cash Proceeds of any
Permitted Subordinated Indebtedness or Excluded Contribution received by the
Borrower, (ii) the conversion of any Permitted Subordinated Indebtedness to
Equity Interests (other than Disqualified Equity Interests of the Borrower or
any of its Subsidiaries), (iii) prepayments, redemptions, purchases, defeasances
and other payments in respect of any Specified Junior Debt prior to its
scheduled maturity in an aggregate amount, together with the aggregate amount of
Restricted Payments made pursuant to Section 7.06(j) and together with all
prepayments, redemptions, purchases, defeasances and other payments previously
made pursuant to this subclause (iii), not to exceed (x) $100,000,000 plus
(y) the Available CNI Amount, and (iv) prepayments, redemptions, purchases,
defeasances and other payments of the Specified Junior Debt (x) made from the
proceeds of a Permitted Refinancing thereof or (y) required to be made upon
(A) a Change of Control or (B) an asset sale or casualty or condemnation event,
provided that before and immediately after giving effect to a payment,
redemption, purchase or defeasance set forth in this clause (a)(iii) or
(a)(iv)(y)(A), no Default or Event of Default shall exist or would result from
such action, or (b) amend, modify or change in any manner materially adverse to
the interests of the Administrative Agent or the Lenders any term or condition
of any documentation governing the Specified Junior Debt without the consent of
the Joint Lead Arrangers, provided that nothing in this Section 7.12(b) shall
prohibit the refinancing, replacement, extension or other similar modification
of any Specified Junior Debt to the extent such refinancing, replacement,
extension or other similar modification or the incurrence of Specified Junior
Debt is otherwise permitted by Section 7.03.

Section 7.13. Capital Expenditures. (a) Make any Capital Expenditure (other than
Permitted Acquisitions that constitute Capital Expenditures) except for Capital
Expenditures not exceeding, in the aggregate for the Borrower and its Restricted
Subsidiaries during each fiscal year set forth below, the amount set forth
opposite such fiscal year (the “Annual Cap”):

 

Fiscal Year

  

Annual Cap

2011

   $50,000,000

2012

   $50,000,000

2013

   $50,000,000

2014

   $50,000,000

2015

   $50,000,000

2016

   $50,000,000

(b) Notwithstanding anything to the contrary contained in clause (a) above, to
the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year pursuant to
Section 7.13(a) is less than the Annual Cap set forth opposite such fiscal year,
the amount of such difference (the “Rollover Amount”) may be carried forward and
used to

 

125



--------------------------------------------------------------------------------

make Capital Expenditures in the two succeeding fiscal years, provided that the
Rollover Amount shall be available first for Capital Expenditures in the then
current fiscal year (but only up to the amount of the annual cap for the
immediately preceding fiscal year) until such Rollover Amount is exhausted and
then the annual cap for the then current fiscal year shall be available for
Capital Expenditures. In addition, if a Permitted Acquisition shall have
occurred during any fiscal year after the Closing Date, the amount of Capital
Expenditures permitted for such fiscal year and each subsequent fiscal year
shall be increased (pro rated for the period in which the acquisition occurs) by
an amount equal to 1.5% of the net revenues of the acquired entity or Person
acquired pursuant to such Permitted Acquisition for the period of four
consecutive fiscal quarter ended most recently prior to such acquisition for
which financial statements are available.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.02(k), 6.03(a), 6.05(a)
(solely with respect to the Borrower) or Section 6.11 or Article 7; provided
that the occurrence of any Event of Default under Section 7.11 is subject to the
last proviso set forth in the definition of “Consolidated EBITDA”; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of (x) the Borrower or any other Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith or (y) WMG Holdings in any Collateral Document,
shall be incorrect in any material respect when made or deemed made; or

 

126



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder or
Indebtedness owed by any Loan Party to another Loan Party) having an aggregate
outstanding principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) after expiration of any applicable grace or cure period therefor
to cause, with the giving of notice if required, such Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(B) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny coverage) and there is a period of sixty
(60) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

127



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect or (iii) a
Foreign Benefit Event occurs which, either individually or together with other
Foreign Benefit Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of this Agreement, the
Guaranty or any Collateral Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or WMG Holdings contests in writing the
validity or enforceability of any material provision of this Agreement, the
Guaranty or any Collateral Document to which it is a party; or any Loan Party or
WMG Holdings denies in writing that it has any or further liability or
obligation under this Agreement, the Guaranty or any Collateral Document to
which it is a party (other than as a result of repayment in full of the
Obligations and termination of the Commitments or as a result of a transaction
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 7.04 or 7.05)), or purports in writing to revoke or
rescind this Agreement, the Guaranty or any Collateral Document to which it is a
party; or

(k) Change of Control. There occurs any Change of Control.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable

 

128



--------------------------------------------------------------------------------

hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c) require that the Borrower cash collateralize the L/C Exposure in accordance
with Section 2.23(j); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
or Section 8.01(g), the obligation of each Lender to make Loans and any
obligation of the Issuing Bank to issue Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to cash collateralize the L/C Exposure in
accordance with Section 2.23(j) as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03. Application of Funds. Subject to Section 3.02 of the Security
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Exposures have automatically been required to be cash collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the extent any amounts are proceeds of any collection or sale of the
Collateral, to payment of all amounts owing to the Collateral Agent (in its
capacity as such) pursuant to the Security Agreement or the terms of any First
Lien Security Document (as defined in the Security Agreement) or any Loan
Document;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 2.14, Section 2.15, Section 2.16 and Section 10.05 but excluding
principal and interest on any Loan) payable to the Administrative Agent in its
capacity as such;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders arising under the Loan Documents (including Attorney Costs payable under
Section 2.14, Section 2.15, Section 2.16 and Section 10.05), ratably among them
in proportion to the amounts described in this clause Second payable to them;

 

129



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Letters of Credit, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letters of Credit, the termination value under
Secured Hedge Agreements and Cash Management Obligations, ratably among the
Lenders and/or other holders thereof in proportion to the respective amounts
described in this clause Fourth held by them;

Sixth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize the L/C Exposure in accordance with Section 2.23(j);

Seventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, delivered to the Borrower or as otherwise required by Law.

Subject to Section 2.23(d) and Section 2.23(e), amounts used to cash
collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above and, if no Obligations remain outstanding, to the Borrower.

ARTICLE 9

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Each Lender and the Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article 9, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this

 

130



--------------------------------------------------------------------------------

Agreement and the Collateral Documents, and (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

The Administrative Agent shall have no duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08), and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to WMG Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

131



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
may also rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
duties and exercise their rights and powers by or through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facility as well as activities of the Administrative
Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor, which successor,
so long as no Event of Default shall have occurred and be continuing, shall be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed). If no successor shall have been so appointed by the
Required Lenders and approved by the Borrower (to the extent required) and shall
have accepted such appointment within 45 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. If no successor Administrative Agent has
been appointed pursuant to the immediately preceding sentence by the 45th day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent. Any such resignation
by the Administrative Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Bank, and the resigning Administrative
Agent (x) shall not be required to issue any further Letters of Credit and
(y) shall maintain all of its rights as Issuing Bank, as the case may be, with
respect to any Letters of Credit issued by it prior to the date of

 

132



--------------------------------------------------------------------------------

such resignation. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After an
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers and the Syndication Agent
are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document; it being understood and
agreed that each of the Joint Lead Arrangers and the Syndication Agent shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents. Without limitation of the
foregoing, neither the Joint Lead Arrangers nor the Syndication Agent in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have any fiduciary relationship in respect of any Lender, Loan
Party or any other Person.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower, to it at WMG Acquisition Corp., c/o Warner Music Group
Corp., 75 Rockefeller Plaza, New York, NY 10019, Attention: General Counsel, Fax
No. 212-275-3601, website: www.wmg.com;

 

133



--------------------------------------------------------------------------------

with copies to:

Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022, Attention:
Jeffrey E. Ross, Esq., Facsimile: (212) 521-7465;

(b) if to the Administrative Agent, to Credit Suisse AG, Attention of: Sean
Portrait, Eleven Madison Avenue, New York, NY 10010, Fax No. 212-322-2291,
Email: agency.loanops@credit-suisse.com;

(c) if to the Issuing Bank, to Credit Suisse AG, Attention of: Adrian
Silghigian, One Madison Ave., 2nd Floor, New York, NY 10010, Fax
No. 212-325-8315, Email: list.ib-letterofcredit@credit-suisse.com; and

(d) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

Unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to the Borrower, the Borrower may, and may cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to the Loan
Documents or to the Lenders under Article 6, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, a notice pursuant to Section 2.10 or a notice
requesting the issuance, amendment, extension or renewal of a Letter of Credit
pursuant to Section 2.23, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any

 

134



--------------------------------------------------------------------------------

other Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Facility.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform

 

135



--------------------------------------------------------------------------------

and that may contain material non-public information with respect to the
Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

136



--------------------------------------------------------------------------------

Section 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 10.05 and
10.16 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, (to the maximum extent
permitted by applicable law) the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or the Issuing
Bank.

Section 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent, and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

Section 10.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with the prior
written consent of the Administrative Agent (not to be unreasonably withheld or
delayed); provided, however, that (i) in the case of an assignment of a
Commitment, each of the Borrower and the Issuing Bank must also give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed) (provided, that the consent of the Borrower (A) shall not
be required to any such assignment made (x) to another Lender or an Affiliate of
a Lender or an Approved Fund or (y) after the occurrence and during the
continuance of any Event of Default pursuant to Sections 8.01(a) or 8.01(f) and
(B) shall be deemed to have been given if the Borrower had not responded within

 

137



--------------------------------------------------------------------------------

10 Business Days of a written request for such consent), (ii) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an aggregate
amount of not less than $5,000,000 and in integral multiples of $1,000,000 in
excess thereof (or, if less, the entire remaining amount of such Lender’s
Commitment or Loans); provided that simultaneous assignments by two or more
related Approved Funds shall be combined for purposes of determining whether the
minimum assignment requirement is met, (iii) the parties to each assignment
shall (A) execute and deliver to the Administrative Agent an Assignment and
Acceptance via an electronic settlement system acceptable to the Administrative
Agent, or (B) if previously agreed with the Administrative Agent, manually
execute and deliver to the Administrative Agent an Assignment and Acceptance,
and, in each case, shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and (iv) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and all applicable tax forms. Upon
acceptance and recording pursuant to paragraph (e) of this Section 10.04, from
and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits and subject to the obligations of Sections 2.14, 2.16, 2.20, 10.05 and
10.16, as well as to the benefit of any Fees accrued for its account and not yet
paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balance of its Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no

 

138



--------------------------------------------------------------------------------

responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 5.05(a) or delivered pursuant to Section 6.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the

 

139



--------------------------------------------------------------------------------

Administrative Agent and, if required, the Borrower and the Issuing Bank to such
assignment and any applicable tax forms, the Administrative Agent shall promptly
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower, the Issuing Bank or the
Administrative Agent sell participations to one or more banks or other Persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other Persons shall be entitled to the benefit of, and subject to the
obligations under, the cost protection provisions contained in Sections 2.14,
2.16 and 2.20 (and subject to the obligations under Section 2.21(b)) to the same
extent as if they were Lenders (it being understood that the documentation
required under Section 2.20(g) shall be delivered by the participating Lender);
provided however, that no Loan Party shall be obligated to make any greater
payment under Sections 2.14, 2.16 or 2.20 than it would have been obligated to
make in the absence of such participation, and (iv) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or Person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or Person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participating bank or Person has an interest, increasing
or extending the Commitments in which such participating bank or Person has an
interest or releasing one or more Guarantors representing all or substantially
all of the value of the Guaranty (other than in connection with the sale of such
Guarantor in a transaction permitted by Section 7.04) or all or substantially
all of the Collateral. To the extent permitted by law, each participating bank
or other Person also shall be entitled to the benefits of Section 10.06 as
though it were a Lender, provided such participating bank or other Person agrees
to be subject to Section 2.18 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and related interest amounts) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose

 

140



--------------------------------------------------------------------------------

name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
No Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Borrower or any other Person (including the identity
of any participant or any information relating to a participant’s interest in
any obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any confidential information relating to the Borrower, any Parent or
any of its Subsidiaries furnished to such Lender by or on behalf of the
Borrower, any Parent or any of its Subsidiaries; provided that, prior to any
such disclosure of information, each such assignee or participant or proposed
assignee or participant shall execute an agreement whereby such assignee or
participant shall agree (subject to customary exceptions) to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 10.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender and such SPV shall be reflected in
the Register. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the

 

141



--------------------------------------------------------------------------------

payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 10.04, any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPV to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPV.
Notwithstanding the foregoing, no Loan Party shall be obligated to make any
greater payment under Sections 2.14, 2.16 or 2.20 than it would have been
obligated to make in the absence of any grant by a Granting Lender to an SPV.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.

(k) In the event that any Lender shall become a Defaulting Lender or S&P,
Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case
of Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall, after
the date of any Lender’s Commitment, downgrade the long term certificate deposit
ratings of such Lender, and the resulting ratings shall be below BBB-, Baa3 and
C (or BB, in the case of a Lender that is an insurance company (or B, in the
case of an insurance company not rated by InsuranceWatch Ratings Service)) (or,
with respect to any Lender that is not rated by any such ratings service or
provider, the Issuing Bank shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date of such Lender’s Commitment), then the Issuing Bank shall have the right,
but not the obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any Governmental Authority and (ii) the Issuing Bank
or

 

142



--------------------------------------------------------------------------------

such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Loans made by such Lender hereunder and
all other amounts accrued for such Lender’s account or owed to it hereunder.

Section 10.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and the Issuing Bank in connection with the syndication of the Facility
and the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated); provided that it shall not be responsible
for fees, charges and disbursements of more than one counsel (in addition to one
local counsel per relevant jurisdiction, and in the case of a conflict of
interest, one additional counsel per relevant jurisdiction for all similarly
situated persons). The Borrower also agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
or Letters of Credit issued hereunder, including the reasonable and documented
fees, charges and disbursements of one counsel (and, if necessary, of one local
counsel in each relevant jurisdiction and in the case of a conflict of interest,
one additional counsel per relevant jurisdiction for all similarly situated
persons).

(b) The Borrower agrees to indemnify the Administrative Agent, each Lender, the
Issuing Bank and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, charges and disbursements of one counsel
(and, if necessary, of one local counsel in each relevant jurisdiction and in
the case of a conflict of interest, one additional counsel per relevant
jurisdiction for all similarly situated persons) arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Facility), (ii) the use
of the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates) or (iv) any actual or alleged presence or
release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower

 

143



--------------------------------------------------------------------------------

or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the bad faith, gross negligence or willful misconduct of such Indemnitee. This
Section 10.05(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such. For purposes of this Section, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
Aggregate Credit Exposure and unused Commitments at the time (in each case
determined as if no Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or the Issuing Bank. All amounts due
under this Section 10.05 shall be payable on written demand therefor.

Section 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any

 

144



--------------------------------------------------------------------------------

demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 10.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 10.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT
MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590 (THE
“ISP”) AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW
YORK.

Section 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement or any provision hereof nor any Loan Document or any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders; provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any

 

145



--------------------------------------------------------------------------------

date for reimbursement of an L/C Disbursement, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan or L/C
Disbursement, without the prior written consent of each Lender directly
adversely affected thereby, (ii) increase or extend the Commitment or decrease
or extend the date for payment of any Fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.17, the provisions of Section 10.04(j) or the provisions of this
Section or release one or more Guarantors representing all or substantially all
of the value of the Guaranty (other than in connection with the sale of such
Guarantor in a transaction permitted by Section 7.04) or all or substantially
all of the Collateral, without the prior written consent of each Lender,
(iv) modify the protections afforded to an SPV pursuant to the provisions of
Section 10.04(i) without the written consent of such SPV or (v) reduce the
percentage contained in the definition of the term “Required Lenders” without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments on the date hereof); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent or the Issuing Bank. Notwithstanding anything to the
contrary herein, (i) the Borrower may designate indebtedness to be secured as
Additional Secured Obligation and Secured Obligations (each as defined in the
Security Agreement) in accordance with Section 6.10 of the Security Agreement
without the consent of the Administrative Agent or any Lender, (ii) the
Collateral Documents may otherwise be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms of the Security
Agreement with the consent of the Required Lenders, and (iii) the Administrative
Agent is hereby authorized to enter into the Security Agreement Amendment
substantially in the form of Exhibit E with such changes and additions as
determined necessary or appropriate by the Administrative Agent (with the
consent of the Required Lenders) in its sole discretion.

(c) The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender. Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Loan Document.

Section 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for,

 

146



--------------------------------------------------------------------------------

charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 10.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 10.10. Entire Agreement. This Agreement, the Fee Letters and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

Section 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

Section 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, to the maximum extent
permitted by law, the validity, legality and enforceability of the remaining

 

147



--------------------------------------------------------------------------------

provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., a “pdf” or “tiff”) shall be as
effective as delivery of a manually signed counterpart of this Agreement.

Section 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan (together with any
New York State court, the “New York Courts”), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents (other than the Collateral Documents to
the extent otherwise set forth therein), or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court, provided that (i) if all such New York
State courts decline jurisdiction over any Person, or decline (or in the case of
the Federal court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction, and (ii) in the event that a legal action or
proceeding is brought against any party hereto or involving any of its property
or assets in another court (without any collusive assistance by such party or
any of its Subsidiaries or Affiliates), such party shall be entitled to assert
any claim or defense (including any claim or defense that this Section 10.15(a)
would otherwise require to be asserted in a legal action or proceeding in a New
York Court) in any such action or proceeding. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner

 

148



--------------------------------------------------------------------------------

provided by law. Nothing in this Agreement shall affect (x) any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction, provided that any Loan Party shall be entitled to assert any
claim or defense (including any claim or defense that this Section 10.15(a)
would otherwise require to be asserted in a legal action or proceeding in a New
York Court) in any such action or proceeding or (y) any party from bringing any
legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.16. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel, other advisors and numbering, administration and settlement
service providers (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.16 to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.16. For the purposes

 

149



--------------------------------------------------------------------------------

of this Section, “Information” shall mean all information received from the
Borrower and related to the Borrower or WMG Holdings or their business, other
than any such information that was available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to its disclosure by
or on behalf of the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

Section 10.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 10.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

Section 10.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

[Remainder of page intentionally left blank]

 

150



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

WMG ACQUISITION CORP., a Delaware

corporation

By:  

/s/ Paul Robinson

  Name: Paul Robinson   Title:   Executive Vice President & Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

        ISLANDS BRANCH, individually

        and as Administrative Agent and

        Issuing Bank

By:  

/s/ James Moran

  Name: James Moran   Title:   Managing Director By:  

/s/ Ari Bruger

  Name: Ari Bruger   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,
as a Lender

By:

 

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title:   Associate Director

 

/s/ Mary E. Evans

 

Name: Mary E. Evans

 

Title:   Associate Director

[Signature Page to Credit Agreement]